Exhibit 10.2

AGREEMENT FOR TRANSFER OF EQUITY INTERESTS

IN

QINGDAO GE RUI DA RUBBER CO., LTD.

 

LOGO [g16997143a.jpg]

BY AND AMONG

QINGDAO YIYUAN INVESTMENT CO., LTD.

 

LOGO [g16997143b.jpg]

AND

LI XINHU

 

LOGO [g16997143c.jpg]

AND

COOPER TIRE (CHINA) INVESTMENT CO., LTD.

 

LOGO [g16997143d.jpg]

AND

COOPER TIRE HOLDING COMPANY

AND

QINGDAO GE RUI DA RUBBER CO., LTD.

 

LOGO [g16997143e.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

  

INTERPRETATION

     2   

2.

  

TRANSFER OF ACQUIRED EQUITY INTERESTS AND PAYMENT OF PURCHASE PRICE

     6   

3.

  

CONDITIONS FOR CLOSING

     7   

4.

  

CONDUCT OF BUSINESS BEFORE CLOSING

     10   

5.

  

COVENANTS

     13   

6.

  

CLOSING

     15   

7.

  

REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS OF THE SELLERS

     16   

8.

  

REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS OF THE BUYERS

     18   

9.

  

INDEMNIFICATION

     18   

10.

  

BUYERS’ RIGHTS

     19   

11.

  

CONFIDENTIALITY

     20   

12.

  

TERMINATION

     21   

13.

  

EFFECT OF TERMINATION

     22   

14.

  

APPLICABLE LAW AND SETTLEMENT OF DISPUTES

     22   

15.

  

NOTICES

     23   

16.

  

MISCELLANEOUS

     24   

EXHIBIT A LIST OF SELLERS

     27   

SCHEDULE 1 THE COMPANY

     28   

SCHEDULE 2 WARRANTIES OF THE WARRANTORS

     29   

SCHEDULE 3 JV CONTRACT

     51   

SCHEDULE 4 AOA

     52   

SCHEDULE 5 LIST OF SPECIFIC PERMITS

     53   

SCHEDULE 6 CAPITAL INCREASE AGREEMENT

     54   

SCHEDULE 7 CONSENT LETTER

     55   

SCHEDULE 8 OFFICIAL LETTER

     56   

SCHEDULE 9 ANTITRUST CONFIRMATION FROM SELLERS

     57   

SCHEDULE 10 WAIVER LETTER

     58   

SCHEDULE 11 PRODUCTS FOR CHINA COMPULSORY CERTIFICATION CERTIFICATES

     59   



--------------------------------------------------------------------------------

AGREEMENT FOR THE TRANSFER OF EQUITY INTERESTS

IN

QINGDAO GE RUI DA RUBBER CO., LTD. LOGO [g16997145a.jpg]

THIS AGREEMENT, made as of January 4 2016, is entered into by and among:

1) QINGDAO YIYUAN INVESTMENT CO., LTD. LOGO [g16997145b.jpg] , a company duly
registered and incorporated under the laws of the PRC with its registered office
at No. 207 Tianxin Road, Mingcun Town, Pingdu, Qingdao LOGO [g16997145c.jpg]
(“Yiyuan”);

2) LI Xinhu LOGO [g16997145d.jpg] , a PRC citizen with its identification number
37021319850204201X , and resides at No. 27 Shangshui Road, Sifang District,
Qingdao (“LI” and together with Yiyuan, the “Sellers” and each a “Seller”);

3) COOPER TIRE (CHINA) INVESTMENT CO., LTD. LOGO [g16997145e.jpg] , a company
duly registered and incorporated under the laws of PRC with its registered
office at F17, Kirin Plaza Building, 666 Gubei Rd, Shanghai, PRC 200336 (the
“Cooper”);

4) COOPER TIRE HOLDING COMPANY, a company duly registered and incorporated under
the laws of State of Ohio, United States of America, with its registered office
at 701 Lima Avenue, Findlay, OH 45840 (“CTHC”, together with Cooper, the
“Buyers”, and each a “Buyer”); and

5) QINGDAO GE RUI DA RUBBER CO., LTD. LOGO [g16997145f.jpg] , a company duly
registered and incorporated under the laws of the PRC with its registered office
at No. 210 Tianxin Road, Mingcun Town, Pingdu, Qingdao LOGO [g16997145g.jpg]
(the “Company”).

The Sellers and the Buyers are hereinafter collectively referred to as the
“Parties”, and individually as a “Party”.

WHEREAS:

 

1. The Sellers are the registered and beneficial owners of the entire equity
interests of the Company with its particulars as set out in Schedule 1 attached
hereto; where Yiyuan holds 97% of the registered capital of the Company and LI
holds 3%;

 

2. The Company engages in business activities including production, sales and
technology development of tires, rubber production and synthetic rubber, import
and export of goods and technology, as well as any other activities carried out
by the Company (the “Business”);

 

1



--------------------------------------------------------------------------------

3. The registered capital of the Company is RMB350,000,000, and among which
RMB200,082,699 has been fully injected in kind by Yiyuan as of the date of this
Agreement;

 

4. Each of the Sellers wishes to sell and transfer to the each of the Buyers,
and each of the Buyers wishes to purchase from each of the Sellers, its
respective equity interests of the Company pursuant to the terms and conditions
herein set forth; and

 

5. The Sellers and the Buyers further agree that Yiyuan will sell 53.18%
(consisting of 39.84 percent (39.84%) share whose corresponding registered
capital has not been injected and 13.34 percent (13.34%) share whose
corresponding registered capital has been injected) and LI will sell 3%
(corresponding registered capital has not been injected) equity interests in the
Company to the Buyers, which in total constitutes 56.18% of the registered
capital of the Company (the “Acquired Equity Interests”); among which Cooper
will purchase 51.86% and CTHC will purchase 4.32% of the equity interests.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, representations, warranties, conditions, and agreements hereinafter
expressed, and for other good and valuable consideration, the receipt and
sufficiency which are hereby acknowledged, the Parties agree as follows:

 

1. Interpretation

 

1.1 In this Agreement, unless the context otherwise requires, the following
expressions shall have the following meanings:

“Accounts” shall mean the financial, management and capital accounts dated as of
the Last Accounts Date which have been provided by Sellers to Buyers.

“Accelerated Payment” shall have the meaning ascribed to it in Article 2.3(b).

“Acquired Equity Interests” shall have the meaning ascribed to it in the
Recital.

“Affiliate” means, with respect to a specified Person, a natural or legal Person
that (directly, or indirectly through one or more intermediaries), Controls, is
Controlled by, or is under common control with, such specified Person.

“Aggregate Purchase Price” shall have the meaning ascribed to it in Article 2.2.

“Alternative Transaction” shall have the meaning ascribed to it in Article 5.1.

“AIC” shall mean the State Administration of Industry and Commerce and its
provincial branches.

“AOA” shall have the meaning ascribed to it in Article 3.1(g).

“Applicable Laws” means the laws and regulations of the People’s Republic of
China or elsewhere applicable to the Company, its Affiliates or the Sellers,
including, but not limited to, the People’s Republic of China’s Criminal Law,
the Anti-Unfair Competition Law and the Interim Provisions on Banning Commercial
Bribery; (b) export control laws to the extent applicable; and (c) all other
laws, regulations, rules,

 

2



--------------------------------------------------------------------------------

orders, decrees, or other directives carrying the force of law applicable to any
activities engaged in by the Company and its Affiliates or the Sellers in
connection with this Agreement;

“Assets” shall have the meaning ascribed to it in Section 6.1.1 of Schedule 2.

“Breaching Party” shall have the meaning ascribed to it in Article 9.1.

“Business” shall have the meaning ascribed to it in the Recital.

“Business Day” means a day, other than a Saturday or Sunday, on which banks are
open for business in the PRC and the United States.

“Buyers’ Equity Interests” shall have the meaning ascribed to it in Article
10.2.

“Capital Increase Agreement” shall have the meaning ascribed to it in Article
3.1(j).

“Circular 10” means “The Provisions With Respect To The Foreign Investors
Acquiring the Domestic Enterprises LOGO [g16997147a.jpg] ” issued by the
Ministry of Commerce in August 8, 2006.

“Claim” means a claim, demand, action, suit, proceeding or cause of action
brought under contract, tort, criminal or civil law, claim for indemnification
or otherwise, including without limitation arising from applicable anti-bribery
laws, the United States Foreign Corrupt Practices Act or similar laws.

“Closing” means Closing of the sale and purchase of the Acquired Equity
Interests in accordance with Article 6.

“Closing Date” means the date as defined in Article 6.1.

“Company” shall have the meaning ascribed to it in the Recitals.

“Conditions” means collectively all the conditions set out in Article 3.1.

“Control” means, in relation to any Person at any time, ownership of more than
50% of the shares of another Person, or the power (whether directly or
indirectly and whether by ownership of share capital, possession of voting
power, contract or otherwise) to appoint the majority of the members of the
governing body or management, or otherwise to control the affairs and policies
of that other Person.

“Deadline for Permits” shall have the meaning ascribed to it in Article 5.5.

“Disclosure Letter” shall have the meaning ascribed to it in Article 7.1.

“Down Payment” shall have the meaning ascribed to it in Article 2.3(a).

“Encumbrance” means a mortgage, charge, pledge, lien, option, restriction, right
of first refusal, right of pre-emption, third-party right or interest, other
encumbrance or security interest of any kind, or another type of preferential
arrangement (including, without limitation, a title transfer or retention
arrangement) having similar effect and any agreement or obligation to create or
grant any of the aforesaid.

 

3



--------------------------------------------------------------------------------

“Event of Breach” means with respect to each of the Sellers shall mean any
breach of any representation or Warranty, or any breach or failure of observance
or performance of this Agreement or of any agreement, undertaking, commitment,
obligation, indemnity or covenant of the Sellers contained in this Agreement
(including the Appendixes and Schedules) or in connection herewith at, before or
after Closing or any facts or circumstances constituting such breach.

“HKIAC” shall have the meaning ascribed to it in Article 14.2.

“Indemnified Persons” shall mean and include the Buyers, their Affiliates and
their respective officers, directors, employees, successors and assigns.

“Jishang” shall have the meaning ascribed to it in Article 3.1(o).

“Joint Venture Company” shall mean the joint venture company to be established
by the Buyers and Yiyuan by the conversion of the Company into a sino-foreign
equity joint venture in accordance with the terms and conditions of the JV
Contract as set forth in Schedule 3 dated the date herein.

“JV Contract” shall have the meaning ascribed to it in Article 3.1(g).

“Last Accounts Date” shall mean May 31 2015.

“Lender” shall have the meaning ascribed to it in Article 3.1(l).

“LI” shall have the meaning ascribed to it in the Recital.

“Liabilities” “Liabilities” means any and all liabilities of any kind, including
debts, other amounts owed, liabilities arising or resulting from any assessments
(including Tax, environmental or such other assessments by a government
authority), actions, Claims, proceedings, contracts settlements, obligations or
penalties of any kind or nature that are actual or reasonably foreseeable,
including, but not limited to, costs, damages, disbursements, expenses, losses,
deficiencies, diminutions in value, interest or other carrying costs, penalties,
legal, accounting and other professional fees and expenses reasonably incurred
in the investigation, collection, prosecution and defense of Claims and amounts
paid in settlement, that may be imposed on or otherwise incurred or suffered.

“Long Stop Date” means December 31, 2016.

“Losses” means all losses (including, without limitation, consequential losses
and losses for profit that are reasonably foreseeable), Liabilities, costs
(including without limitation, legal costs), charges and expenses.

“Material Adverse Effect” means an event, change, development, condition,
circumstance, violation, or effect that, individually or in the aggregate with
all other events, states of fact, changes, developments, conditions,
circumstances or effects (each an “Event”), (i) has, or would be reasonably
likely to result in suspension of the Company’s operation, (ii) has, or would be
reasonably likely to result in the Company incurring or becoming subject to
Liabilities equal to or in excess of the losses in equivalent to ten per cent
(10%) of the Company’s value, i.e., RMB42 million, or (iii) which prevents or
materially delays the transactions contemplated by this Agreement,

 

4



--------------------------------------------------------------------------------

or impairs or materially delays the ability of the Sellers or the Buyer to
consummate the transactions contemplated by this Agreement.

“MOC” shall mean the Ministry of Commerce and its provincial branches.

“Non-Breaching Party” shall have the meaning ascribed to it in Article 9.1

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof, and a foreign equivalent of any of the foregoing or other entity.

“PRC” or “China” means the People’s Republic of China and for the purpose of
this Agreement excluding (a) Taiwan, (b) the Hong Kong Special Administrative
Region and (c) the Macao Special Administrative Region.

“PRC GAAP” means generally accepted accounting principles in China.

“Properties” shall have the meaning ascribed to it in Section 9.1 of Schedule 2.

“Purchase Price Payable at Closing” shall have the meaning ascribed to it in
Article 2.3(b).

“Put Option” shall have the meaning ascribed to it in Article 10.2.

“Representative” means, in relation to any Person, such Person’s directors,
officers, employees, consultants, advisors, agents and such other persons duly
authorized by the Person.

“RMB” shall mean Renminbi, the legal currency of PRC.

‘Ruiyuandingshi’ shall have the meaning ascribed to it in Article 3.1(o).

“Sellers’ Unpaid Registered Capital” shall have the meaning ascribed to it in
Article 2.3(b).

“Sole Arbitrator” shall have the meaning ascribed to it in Article 14.2.

“Specific Permits” shall have the meaning ascribed to it in Article 3.1(i).

“Tax” shall mean all taxes, charges, duties, imposts, fees, social security
contributions, levies or other assessments, and all estimated payments thereof,
including without limitation income, business profits, branch profits, excise,
property, sales, use, value added (VAT), environmental, franchise, customs,
import, payroll, transfer, gross receipts, withholding, social security,
unemployment taxes, as well as stamp duties and other costs, imposed by any
authority, whether governmental or local, social security agency or any
subdivision or agency thereof, and any interest and penalty relating thereto.
For the avoidance of doubt, “Tax” in relation to the PRC includes without
limitation income tax, value added tax, customs duties, import VAT, business
tax, land appreciation tax, social insurance contribution and deed tax.

 

5



--------------------------------------------------------------------------------

“Tax Legislation” shall mean means all statutes, statutory instruments, orders,
enactments, laws, by-laws, directives and regulations, whether domestic or
foreign decrees, providing for or imposing any Tax.

“Tax Authority” means any local, municipal, governmental, state, federal or
fiscal, revenue, customs or exercise authority, body, agency or official
anywhere in the world having power or authority in relation to Tax.

“Triggering Event for Put Option” shall have the meaning ascribed to it in
Article 10.2.

“Waiver Letter” shall have the meaning ascribed to it in Article 3.1(o).

“Warranties” means the representations, warranties and undertakings of the
Sellers set out in Article 7.1 and Schedule 2.

“Yiyuan” shall have the meaning ascribed to it in the Recital.

 

1.2 A reference in this Agreement to a Party’s or any other person’s knowledge,
information, belief or awareness (and similar expressions):

 

  (a) shall be a reference to the best of the knowledge, information, belief or
awareness of that Party or person and, in the case of body corporate, each of
its officers and directors; and

 

  (b) is deemed to include knowledge, information, belief or awareness which
each such Party or person would have if such Party or person had made all
reasonable enquiries.

 

2. Transfer of Acquired Equity Interests and Payment of Purchase Price

 

2.1 Subject to the terms and conditions set forth herein, the Sellers, as the
sole, legal and beneficial owners of the Acquired Equity Interests, hereby agree
to sell and transfer to the Buyers, and the Buyers hereby agree to purchase from
the Sellers such portion of the Acquired Equity Interests as set forth opposite
of the relevant Seller’s name on Exhibit A attached hereto and under the column
heading of “Percentage of Acquired Equity Interests”, among which Cooper will
purchase 51.86% and CTHC will purchase 4.32% of the equity interests, free and
clear of any Encumbrance on the Closing Date.

 

2.2 In reliance upon the representations and warranties, covenants and
agreements and undertakings of the Sellers made herein, and subject to the terms
and conditions of this Agreement, the Buyers agree to pay as consideration for
the purchase of the Acquired Equity Interests an aggregate purchase price of RMB
98,028,945 (the “Aggregate Purchase Price”), among which Cooper will pay RMB
90,488,257 and CTHC will pay RMB 7,540,688. For the avoidance of doubt, LI has
agreed to transfer the corresponding Equity Interests under his name free of
consideration, and the entire Aggregate Purchase Price shall be paid to Yiyuan.
The Aggregate Purchase Price shall consist of, and shall be payable by the
Buyers as follows:

 

  (a)

40% of the Aggregate Purchase Price (RMB 39,211,578) (the “Down Payment”) shall
be paid to Yiyuan within four (4) Business Days after the

 

6



--------------------------------------------------------------------------------

  date of this Agreement by Cooper subject to the terms of this Agreement, by
way of electronic transfer of immediately available funds, to the following
account designated by both Sellers:

Account Name: YIYUAN INVESTMENT CO., LTD.

LOGO [g16997151a.jpg]

Account Number: 38080401040011400

Bank Name: Zhengzhou Road Branch, Qingdao, Agriculture Bank of China

SWIFT Code: ABOCCNBJ380

 

  (b) an amount equal to the Aggregate Purchase Price less the Down Payment and
any Accelerated Payments (the “Purchase Price Payable At Closing”), shall be
paid within ten (10) Business Days after the Closing Date to Yiyuan as set forth
in Exhibit A opposite such Seller’s name and under the column heading of
“Purchase Price Payable at Closing” to the account designated by the Sellers in
2.3(a):

For the avoidance of doubt, LI agrees that such portion in Aggregate Purchase
Price corresponding to his 3% equity interest in the Company shall be
transferred to the Buyers free of consideration. Upon the payment by the Buyers
to Yiyuan at the account designated in Article 2.3(a), LI shall have no right or
claim against the Buyers with respect the Aggregate Purchase Price.

The Buyers shall have the right, at their sole discretion but not the
obligation, to pay all or any portion of the Purchase Price Payable At Closing
at any time or times prior to the Closing Date (the “Accelerated Payment”). Any
such Accelerated Payment shall be offset and deducted from the Purchase Price
Payable at Closing.

For the avoidance of doubt, the Sellers’ outstanding and unpaid registered
capital of the Company in a total amount of RMB 149,917,301 (the “Sellers’
Unpaid Registered Capital”) shall be injected by the Buyers in accordance with
the Capital Injection Timetable under the Capital Increase Agreement. The
respective unpaid registered capital of each Seller is set forth in Exhibit A
opposite such Seller’s name and under the column heading of “Sellers’ Unpaid
Registered Capital”.

 

3. Conditions for Closing

 

3.1 The obligations of the Buyers to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment, or waiver by the Buyers (in
their sole discretion) in writing of the following conditions precedent (the
“Conditions”) prior to the Closing:

 

  (a) each of the Warranties made by the Sellers in this Agreement shall be true
and correct in all respects as of the date of this Agreement and as of the
Closing Date as if made on the Closing Date;

 

  (b) each of the Sellers shall have performed or complied with all agreements,
obligations and covenants contained in this Agreement that are required to be
performed or complied with by each of the Sellers prior to the Closing;

 

7



--------------------------------------------------------------------------------

  (c) there shall be no proceedings pending, or threatened, against any of the
Buyers, the Sellers or the Company arising out of or in connection with this
Agreement or its subject matter (including, without limitation, its validity,
formation at issue, effect, interpretation, performance or termination);

 

  (d) all authorization and consents of any governmental authority, and any
permits in connection with the Closing as contemplated under this Agreement,
shall have been duly obtained and effective as of the Closing Date; including
but not limited to the completion of the following:

 

  (i) the approval of the transactions contemplated under this Agreement with
the local MOC (including Circular 10 approval); and

 

  (ii) the registration of the transfer of the Acquired Equity Interests from
Sellers to the Buyers with the local AIC.

 

  (e) no governmental authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction or other order (whether temporary,
preliminary or permanent) which (i) is in effect and (ii) has the effect of
making the transfer of the Acquired Equity Interests to the Buyers illegal or
otherwise prohibiting or preventing the transfer of the Acquired Equity
Interests or of the transactions contemplated under this Agreement;

 

  (f) the delivery of necessary documents for the Closing, including but not
limited to the copies of the documents listed under Articles 3.1, Article 6.2.1
and the duly executed Agreement;

 

  (g) the due execution of a joint venture contract (the “JV Contract”) between
the Seller and the Buyers substantially in the form and substance of Schedule 3
attached hereto; and an agreed articles of association (the “AOA”) of the
Company substantially in the form and substance of Schedule 4 attached hereto;

 

  (h) there has not occurred between the date of this Agreement and the Closing
Date any Event that has a Material Adverse Effect;

 

  (i) the Company has duly obtained certain certificates, approvals and
registrations as listed in Schedule 5, on terms acceptable and to the
satisfaction of the Buyers (the “Specific Permits”);

 

  (j) the due execution and delivery of a capital increase agreement (the
“Capital Increase Agreement”) between Yiyuan and the Buyers substantially in the
form and substance as listed in Schedule 6, including the completion of the
related registration of such capital increase by providing a copy of the
approval letter issued by the relevant authorities;

 

  (k) a board resolution of the Joint Venture Company approving the capital
increase under the Capital Increase Agreement and the execution of the Capital
Increase Agreement;

 

8



--------------------------------------------------------------------------------

  (l) a consent letter from Qingdao branch of Bank of Communication (the
“Lender”) in a form and substance as listed in Schedule 7, which provides
consent to the Company for the consummation of the transactions contemplated
under this Agreement in accordance with the loan agreements between the Lender
and the Company dated October 28, 2014 and January 20, 2015;

 

  (m) official letters from the local environmental, market supervisory and land
use right authorities, in a form and substance as listed in Schedule 8, in which
such authorities ensure that the Company can continue with its operation;

 

  (n) a written confirmation with the supporting documents from Seller that the
transactions contemplated in this Agreement does not require any approval from
the Chinese Antitrust authority, i.e., the MOC, to the satisfaction of the
Buyers as listed in Schedule 9;

 

  (o) a letter jointly executed by Jishang Real Estate Co., Ltd LOGO
[g16997153a.jpg] (the “Jishang”) and Ruiyuandingshi Investment Co., Ltd LOGO
[g16997153b.jpg] (the “Ruiyuandingshi”) (in a form and substance as listed in
Schedule 10), where Jishang and Ruiyuandingshi each waives any of its right in
the equity interest and any other interest in the Company and any prior
agreement it executed with any of the Sellers or the Company with respect to the
equity transfer of the Company, and shall have no claim against any of the
Sellers, the Company or the Buyers (“Waiver Letter”); and

 

  (p) The Company has completed the renewal of China Compulsory Certification as
listed in Schedule 11 (the valid term at least until December 31, 2017).

 

3.2 The obligations of each of the Sellers to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, or written
waiver by each of the Sellers (in its sole discretion) of such of the following
conditions precedent prior to the Closing:

 

  (a) each of the warranties made by the Buyers in Article 8 of this Agreement
shall be true and correct as of the date of this Agreement and as of the Closing
Date as if made on the Closing Date;

 

  (b) the Buyers shall have performed or complied with all agreements,
obligations and covenants contained in this Agreement that are required to be
performed or complied with by the Buyers prior to the Closing;

 

  (c) there shall be no proceedings pending, or threatened, against the Buyers,
the Sellers and the Company arising out of or in connection with this Agreement
or its subject matter (including its validity, formation at issue, effect,
interpretation, performance or termination) or any transaction contemplated by
this Agreement, that, if adversely determined against such person, would have
any impact on the Company’s Business in any aspect; and

 

  (d)

no governmental authority of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation,

 

9



--------------------------------------------------------------------------------

  executive order, decree, injunction or other order (whether temporary,
preliminary or permanent) which (i) is in effect and (ii) has the effect of
making the transfer of the Acquired Equity Interests to the Buyers illegal or
otherwise prohibiting or preventing consummation of the transaction contemplated
under this Agreement.

 

4. Conduct of Business Before Closing

 

4.1 With respect to the conduct of the Company’s Business from and after the
date of this Agreement and before the Closing, except as may be otherwise agreed
by the Buyers under this Agreement or approved in writing by the Buyers, the
Sellers shall cause the Company to:

 

  (a) conduct and maintain its Business and operations in the ordinary course
and consistent with its past practices;

 

  (b) maintain insurance in such amounts and against such risks and losses as
are consistent with past practice and apply all insurance proceeds received to
Claims made against the Company, or its assets, as applicable;

 

  (c) make all filings, reports and disclosures required under Applicable Laws
in the PRC in connection with, or arising from, the Business or other operations
of the Company in the ordinary course;

 

  (d) maintain and keep its licenses and permits required in connection with its
business and operations valid, effective and current;

 

  (e) (i) preserve intact the Company’s business organizations, (ii) except as
otherwise agreed with the Buyers or for any voluntary resignations (without any
action on the part of the Company or any Seller) by the Company’s current
officers and employees, keep available the services of its current officers and
employees, (iii) preserve the goodwill of those having business relationships
with the Company, (iv) preserve the Company’s relationships with customers,
creditors and suppliers, (v) maintain the books, accounts and records of the
Company in the proper course in accordance with PRC GAAP, and properly record
all transactions on such books, accounts and records, and (vi) comply with any
Applicable Laws, including applicable anti-corruption laws and regulations, and
to take such necessary corrective measures as may be required under such laws or
reasonably requested by the Buyers;

 

  (f) provide the Buyers and their Representatives with the updated financial
statements, i.e., income statement, balance sheet and cash flows statement etc.,
including the actual incurred numbers and the forecast on monthly basis;

 

  (g) comply with all Applicable Laws, and take, or cause to be taken, all
appropriate actions, do or cause to be done all things necessary, proper or
advisable under applicable PRC laws, including but not limited to, the payment
of all applicable Tax and employee contributions; and

 

  (h)

provide the Buyers and their Representatives with all necessary documents,
information and assistance, and to execute and deliver such documents and

 

10



--------------------------------------------------------------------------------

  other papers, as may be required to carry out the provisions of this Agreement
and complete the items detailed herein to consummate the Closing.

 

4.2 Notwithstanding the generality of the foregoing, except as the Buyers may
otherwise consent to or approve in writing, on and after the date of this
Agreement and prior to the Closing Date, the Sellers shall ensure that the
Company does not take any of the following actions on or prior to the Closing:

 

  (a) amend its articles of association, except as provided under this
Agreement;

 

  (b) except as provided herein, increase or decrease its equity capital, allot
or issue any additional equity interest or otherwise alter its equity structure;

 

  (c) change its business scope in any respect;

 

  (d) merge or consolidate with any entity or acquire any shares or equity
interest in any business or entity (whether by purchase of assets, purchase of
stock, merger or otherwise);

 

  (e) liquidate, dissolve or effect any recapitalization or reorganization in
any form, including discontinuing any material part of its business;

 

  (f) except as provided under this Agreement, declare, set aside or pay any
dividend or make any distribution with respect to its equity capital (whether in
cash or in kind) or redeem, purchase or otherwise transfer any cash or cash
equivalents from the Company to the Sellers or any of its Affiliates;

 

  (g) sell, lease, license, transfer, encumber or otherwise dispose of any of
the Company’s assets or any interests therein, other than assets (a) used,
consumed, replaced or sold in the ordinary course or (b) sold, leased, licensed,
transferred, encumbered or other disposed of, in each case which in the
aggregate is less than RMB 100,000 in value;

 

  (h) create, incur, endorse, assume, otherwise become liable for or suffer to
exist any new indebtedness or guarantee or indemnity of any such indebtedness,
other than (a) indebtedness existing as of the date of this Agreement and as
described in the Disclosure Letter and (b) the borrowings and issuances of
letters of credit under existing credit lines made in the ordinary course of
business;

 

  (i) create, incur, assume or suffer to exist any new Encumbrance affecting any
of the assets of the Company except for any new Encumbrance created in the
ordinary course of business consistent with past practices in an amount not in
excess of RMB100,000;

 

  (j) change its payment policies or credit practices, the rate or timing of its
payment of accounts payable or its collection of accounts receivable or change
its earnings accrual rates on contracts, except for changes required by PRC
GAAP;

 

11



--------------------------------------------------------------------------------

  (k) change its accounting policies and practices, including policies relating
to valuation of its assets and write-off debts, except for changes required by
PRC GAAP;

 

  (l) fail to pay any creditor any amount owed to such creditor in the ordinary
course in accordance with the Company’s business practices immediately prior to
the date of this Agreement, unless such amount is being contested or disputed in
good faith by the Company;

 

  (m) enter into or renew any contract or agreements with or engage in any
transaction (other than transactions disclosed in the Disclosure Letter) with
(i) any Seller or Affiliates of the Sellers or (ii) any competitor of the
Company or the Buyers;

 

  (n) make any capital investment in, any loan to or any acquisition of the
securities or assets of any other person (or series of related capital
investments, loans and acquisitions);

 

  (o) enter into, terminate, renew, amend in any material respect or waive any
material right under, any contract or agreement, which is (i) is not capable of
being terminated without compensation at any time with one month’s notice or
less; or (ii) is not in the ordinary and usual course of business and on arms’
length terms, or (iii) involves or may involve total revenue or total
expenditure in excess of RMB100,000 (excluding purchase contracts for raw
materials);

 

  (p) terminate or otherwise amend contracts with any of the key customers
except where such termination or amendment is requested by a key customer who
has the right to do so under the applicable agreement or contract;

 

  (q) take or fail to take any action that will cause a termination of or
material breach or default under any contract or agreement, the termination,
breach or default of which will have any impact on the Company’s Business in any
aspect;

 

  (r) pay, discharge or satisfy any Liabilities or accounts payable that are not
yet due and payable;

 

  (s) settle or compromise any material pending or threatened Claims or legal
proceeding arising from such Claims or create any material Liability, for the
Buyers or, after the Closing, the Company;

 

  (t) amend or discontinue any insurance contract, fail to notify any insurance
claim in accordance with the provisions of the relevant policy or settle any
such claim below the amount claimed; and

 

  (u)

except as set forth in the Disclosure Letter or as required by Applicable Laws,
regulations or rules, with respect to any of the employees: (a) grant any
severance, retention, economic compensation or termination pay to, or amend any
existing severance, retention, economic compensation or termination arrangement
with, any current or former manager, officer or employee of the Company,
(b) increase or accelerate the payment or vesting of benefits

 

12



--------------------------------------------------------------------------------

  payable under any existing severance, retention or termination pay policies or
employment agreements, (c) enter into or amend any employment, consulting,
deferred compensation or other similar agreement with any manager, officer, or
consultant of the Company, other than execution of the Company’s standard
employment terms and conditions by new employees in the ordinary course,
(d) commit to pay any additional compensation, bonus or other benefits in excess
of the current amount of compensation, bonus or other benefits to any manager,
director, officer, employee or consultant of the Company, (e) establish, adopt
or amend (except as required by applicable law) any collective bargaining
agreement, bonus, profit-sharing, thrift, pension, retirement, post-retirement
medical or life insurance, retention, deferred compensation, compensation, stock
option, restricted stock or other benefit plan or arrangement covering any
present or former manager, director, officer or employee, or any beneficiaries
thereof, of the Company, or (f) undertake any office closing or employee
layoffs, except in the ordinary course of business.

 

4.3 The Sellers and the Company shall, and the Sellers ensure that the Company
will, at all times after the date of this Agreement until the earlier of the
Closing or the date of the termination of this Agreement according to the terms
hereof, make the plants, properties, management, books and records (including,
but not limited to, accounting and tax records, vendor and third party payments,
employee reimbursements and expenses, sales and purchase documents, documents
relating to dealers and distributors including sales volumes per
dealer/distributor for the domestic and international markets, notes, memoranda,
test records and any other electronic or written data) of the Company, available
during normal business hours to the Buyers and their Representatives and the
Sellers shall ensure that the Company, furnish or cause to be furnished to such
persons during such period all such information and data concerning the Company
as such persons may reasonably request. Sellers shall also ensure that the
Company’s employees are available to the Buyers and their Representatives to
provide additional information regarding the Business and the information and
data described above.

 

5. Covenants

 

5.1 During the period from the date of this Agreement to the earlier of (a) the
Closing Date or (b) the termination of this Agreement in accordance with its
terms, the Sellers will not, nor will it permit any Representative acting on
behalf of themselves, to directly or indirectly: (i) solicit or initiate the
making of any offer or proposal from any Person (other than the Buyers or their
subsidiaries) to acquire the Acquired Equity Interests, acquire assets and
undertakings of the Company, or enter into merger or similar transactions
between the Company and a third party (“Alternative Transaction”), and
(ii) enter into any negotiations or agreement with any Person (other than the
Buyers, their Affiliates and their Representatives) with respect to any
Alternative Transaction. Furthermore, the Sellers and the Company each further
covenant that they will not issue, transfer or encumber, or agree to issue,
transfer or encumber any of the equity interest in the Company unless otherwise
agreed with the Buyers.

 

5.2

The Sellers undertake to make appropriate filings or such other reporting with
the Tax Authority in the PRC with respect to the transactions contemplated under
this Agreement and to pay any Tax in the PRC payable by it in connection with or
arising

 

13



--------------------------------------------------------------------------------

  from this Agreement or the transactions contemplated hereby. The Sellers shall
provide to the Buyers evidence of the payment, i.e., the official tax receipt,
or waiver of any such Tax payable by the Sellers from the Tax Authority. The
Sellers shall indemnify the Buyers from and against any losses of the Buyers due
to the failure of the Sellers to file or pay Taxes in accordance with the
Applicable Laws in connection with this Agreement.

 

5.3 The Sellers undertake to effect the transfer of the Acquired Equity
Interests of the Company to the Buyers and the completion of the transactions
contemplated hereby, including (a) satisfying all Conditions, (b) initiating the
name change process with the AIC using the proposed name of the Joint Venture
Company “Cooper (Qingdao) Tire Co., Ltd. LOGO [g16997158a.jpg] ” within ten
(10) calendar days after the date of this Agreement, and (c) filing documents
and facilitating the approval process with the local authorities (including,
without limitation, filing this Agreement, the JV Contract and the Capital
Increase Agreement with the MOC and seeking approval therefore within three
(3) Business Days after the date that the Specific Permits under Article 3.1(i)
has been obtained from the relevant authorities or such earlier date as
requested by Buyers.

 

5.4 Each Party undertakes to execute and deliver this Agreement and any relevant
documents in connection with the transactions contemplated in this Agreement as
may be necessary to facilitate the Closing as contemplated herein.

 

5.5 Each of the Sellers and the Company undertakes to obtain all the Specific
Permits under Schedule 5 before June 30, 2016 (the “Deadline for Permits”). If
each of the Sellers and the Company is not able to obtain any of the Specific
Permits before the Deadline for Permits, in the event that the Buyers choose not
to terminate the contract as provided in Section 12, each of the Buyers shall be
entitled to do either of the following, at its own discretion:

 

  (a) Extend the Deadline for Permits (the period for the extension shall be
solely determined by the Buyers); or

 

  (b) Waive in writing the condition precedent under Article 3.1(i) and close
the transaction. After the Closing, each of the Sellers undertakes to obtain all
of the Specific Permits as soon as possible.

For the avoidance of doubt, each of the Sellers shall continue to assist the
Company and the Joint Venture Company as provided in this Article 5.5 in their
best efforts until all Specific Permits are obtained. In addition, each of the
Sellers shall jointly and severally indemnify the Buyers and the Joint Venture
Company and hold the Buyers and the Joint Venture Company harmless for any
losses, costs or damages incurred (including but not limited to a third party
claim) at any time due to the failure of obtaining the Specific Permits on a
timely basis, as provided in Article 9.2(d).

 

5.6

Yiyuan hereby agrees that, after the Closing and the establishment of the Joint
Venture Company, the Buyers will make further contribution to the registered
capital in accordance with the terms and conditions in the Capital Increase
Agreement; and Yiyuan as a shareholder of the Joint Venture Company, will cause
its nominated directors on the board to vote in favor of the capital increase as
contemplated in the Capital Increase Agreement and shall assist the Buyers to
complete the capital

 

14



--------------------------------------------------------------------------------

  increase of the Joint Venture Company by taking necessary actions and
executing necessary documents as requested by the Buyers.

 

5.7 Within six (6) months after the Closing and the formation of the Joint
Venture Company, Yiyuan shall indemnify and hold the Joint Venture Company
harmless with respect to any Liabilities incurred due to the termination of any
of the unqualified employees (who used to be the consultant or under secondment
status but were/will be employed by the Company before Closing) during his/her
work in the Company or the Joint Venture Company. Yiyuan shall take appropriate
actions, including but not limited to entering into the labor contract with such
terminated employees, and will be responsible for resolving any dispute arising
from the abovementioned termination and make sure there’s no losses incurred to
the Joint Venture Company.

 

5.8 The Sellers and the Company shall not, in connection with the transactions
contemplated by this Agreement, in connection with obtaining approvals for the
same, or in connection with any other business or transactions involving Company
or Buyers, violate any Applicable Laws, including applicable anti-bribery laws.

 

5.9 Each of the Sellers and the Company confirm their understanding of the
prohibited activities under the Applicable Laws as well as under the U.S.
Foreign Corrupt Practices Act, and agree to comply with those restrictions and
provisions and to take no action that might cause the Company or Buyers to be in
violation of such laws.

 

5.10 Each of the Sellers and the Company agree that if they learn of information
regarding any violation or potential violation of the Applicable Laws by the
Company or in connection with the Company’s Business or operations, or in
connection with the transactions contemplated by this Agreement and obtaining
approvals for the same, they shall immediately advise Buyers in writing of the
same.

 

6. Closing

 

6.1 Closing will take place at Qingdao, China (or such other place as the Buyers
may decide), no later than five (5) Business Days after all of the Conditions
have been fulfilled or waived (or such other date as the Sellers and the Buyers
may agree in writing) (such date, the “Closing Date”).

 

6.2 At Closing, the following business will be transacted:

 

  6.2.1 the Sellers shall deliver, or cause to be delivered, to the Buyers the
following:

 

  (a) a certified copy of the minutes of the board meeting and shareholders
meeting of Yiyuan at which resolutions shall be passed to approve the execution,
delivery and performance by Yiyuan of this Agreement and the transfer of
Acquired Equity Interests to the Buyers;

 

  (b) the letters of resignation duly executed by Ms. Wang Aichun LOGO
[g16997159a.jpg] or any successor(s) as the existing executive director and
supervisor of the Company;

 

15



--------------------------------------------------------------------------------

  (c) evidence of the approvals and the completion of the registration for the
transactions contemplated under this Agreement;

 

  (d) the original copies of the Specific Permits as listed in Schedule 5; and

 

  (e) the official chop, approval documents and certificates of approval, books
of accounts of the Company (all complete and written up to Closing) and copies
of all other documents filed with any government authority.

 

  6.2.2 the Sellers shall procure that the following business is transacted at
the meeting of the directors of the Company, as appropriate, prior to the
Closing Date:

 

  (a) all existing mandates for the operation of the bank accounts of the
Company shall be revoked and new mandate issued giving authority to the Buyers
and those persons nominated by the Buyers with notice to the Sellers at least
three (3) Business Days prior to the Closing Date, which new mandate shall take
effect as of the Closing Date; and

 

  (b) the persons nominated by the Buyers three (3) Business Days prior to the
Closing for appointment as directors of the Company shall be so appointed
effective as of the Closing Date.

 

  6.2.3 Buyers shall deliver, or cause to be delivered, to the Sellers the
following:

 

  (a) a certified copy of the minutes of the board meeting of the Buyers at
which resolutions shall be passed to approve the execution, delivery and
performance by the Buyers of this Agreement; and

 

  (b) payment of Purchase Price Payable at Closing in accordance with Article
2.3(b).

 

7. Representations, Warranties and Undertakings of the Sellers

 

7.1 Except as set forth in the corresponding sections or subsections of the
letter in agreed form from the Sellers, dated the date hereof, addressed to the
Buyers (the “Disclosure Letter”), the Sellers hereby jointly and severally
warrant to the Buyers that each of the representations and warranties contained
in Schedule 2 (the “Warranties”) is true and accurate in all respects as at the
date of this Agreement, and will continue to be so on each day up to and
including the Closing Date with reference to the facts and circumstances
subsisting from time to time.

 

7.2 Each of the Sellers acknowledges that, in entering into this Agreement and
in selling the Acquired Equity Interests, the Buyers have relied and will rely
upon the representations, warranties and undertakings given herein including the
Warranties.

 

7.3

No other information relating to the Company of which the Buyers have knowledge
(actual or constructive) and no investigation by or on behalf of the Buyers
shall prejudice any Claim made by the Buyers in respect of the Warranties or
operate to reduce any amount recoverable and it shall not be a defence to any
Claim against the Sellers that the Buyers knew or ought to have known or had
constructive knowledge

 

16



--------------------------------------------------------------------------------

  of any information (except otherwise provided in the Disclosure Letter)
relating to the circumstances giving rise to such Claim. For avoidance of doubt,
matters disclosed in the Disclosure Letter relating to the Tax or a Tax
liability shall not limit the Buyers’ ability to make a Claim against the Seller
hereunder for such Tax liability regardless of such matters disclosed in the
Disclosure Letter.

 

7.4 Each of the Warranties shall be construed as a separate warranty and shall
not be otherwise limited or restricted by reference to or inference from the
terms of any other Warranty or any other term of this Agreement.

 

7.5 The Buyers shall be entitled to claim after the Closing Date any of the
Warranties is or was untrue or misleading or has or had been breached even if
the Buyers discovered or could have discovered on or before the Closing Date the
Warranty in question was untrue, misleading or had been breached and the Closing
shall not in any way constitute a waiver of any of the Buyers’ rights.

 

7.6 Subject to Article 7 and any limitation contained herein, whereas a result
of or in connection with (x) any breach of any of the Warranties or covenants
contained herein by the Sellers or (y) the failure of obtaining the relevant
governmental approvals for the transactions contemplated under this Agreement by
the Sellers (a) the net asset value of the Company transpire to be less than
they would have been had there not been any such breach or (b) any Losses
claimed against the Buyers or any of their Affiliates or the Company or (c) the
Buyers or any of their Affiliates or the Company has suffered or incurred Claims
and Liabilities, each of the Buyers shall be entitled to deduct such suffered or
incurred Claims and Liabilities directly from Purchase Price Payable at the
Closing (or if the Claims and Liabilities are so large and insufficient to cover
by the Purchase Price Payable at the Closing or are not deducted from the
Purchase Price Payable at the Closing, the Sellers shall be jointly and
severally liable and indemnify the Buyers for such shortfall), including:
(i) the amount of such reduction in net asset value and (ii) payment, together
with any reasonable costs and expenses incurred in connection therewith, for the
Loss suffered by the Buyers and their Affiliates by reason of such for purpose
of a Claim. For the avoidance of doubt, with respect to any individual Loss, in
the event that the Buyers elect to recover the amount of reduction in net asset
value, it shall not also claim (except a claim raised by a third party as the
consequence of the breach or failure herein) for Losses arising from the
Seller’s breach of Article 7 and Warranties listed in Schedule 2 and vice versa.
The Sellers shall provide a balance sheet of the Company as of the Closing Date
in accordance with PRC GAAP and the Aggregate Purchase Price will be adjusted
for any negative exceptions comparing to the Last Accounting Date. For the
purpose of this Section 7.6, a “negative exception” refers to any noncompliance
with PRC GAAP or any matter which would result in a decline in the net asset
value of the Company.

 

7.7

All the representations and warranties made by the Sellers contained in this
Agreement, any schedule, certificate or other instrument specifically referred
to in the Warranties pursuant hereto or made in writing by or on behalf of the
Sellers in connection with the transactions contemplated by this Agreement, and
all indemnification obligations under this Agreement shall survive the execution
and delivery of this Agreement and the Closing of the transactions contemplated
hereunder. All statements contained in the Disclosure Letter, any schedule,
certificate or other instrument specifically referred to in the Warranties shall
be deemed

 

17



--------------------------------------------------------------------------------

  representations and warranties made under Article 7 and Warranties under this
Agreement.

 

7.8 The Sellers shall have no liability to the Buyers in respect of any Claim
arising from an Event of Breach:

 

  (a) if and to the extent that such Claim occurs or is increased as a result of
any change in legislation or tax rate after the date of this Agreement (or any
legislation not in force at the date of this Agreement) which takes effect
retrospectively or the withdrawal after the date of this Agreement of any
published concession or published general practice made by the taxing authority
where liability would not have occurred but for and as a result of such change
in legislation, tax rate or practice with retroactive effect; or

 

  (b) if and to the extent such Claim would not have arisen but for a material
change in the accounting policy or practice of the Company after the Closing
Date.

 

8. Representations, Warranties and Undertakings of the Buyers

 

8.1 The Buyers have obtained all the necessary corporate approvals or
authorizations to enter into, deliver and perform this Agreement. The
signatories executing this Agreement on behalf of the Buyers have obtained all
the necessary corporate authorizations.

 

8.2 The conclusion and performance of this Agreement shall not violate any
clause to which the Buyers are bound or provision in its articles of
association, and shall not violate any laws and regulations.

 

8.3 This Agreement to which the Buyers are party constitutes or will, when
executed by all parties, constitute legally valid and binding obligations of the
Buyers.

 

8.4 There are no Claims or proceedings pending or to the knowledge of the
Buyers, threatened against or affecting the Buyers challenging or seeking to
restrain or prohibit any of the transactions contemplated in this Agreement.

 

9. Indemnification

 

9.1 In respect of any Loss or Claim arising from or in connection with an Event
of Breach, each of the Sellers shall jointly and severally indemnify, defend and
hold harmless the Indemnified Persons, and each of them, from and against any
and all of such Losses and Claims (including Claims by third party). In the
event that any Loss or Claim suffered by a Party (the “Non-Breaching Party”)
arising from or in connection with a breach by another Party (the “Breaching
Party”) of any of the warranties, undertakings or covenants in this Agreement,
the Breaching Party shall indemnify, defend and hold harmless the Non-Breaching
Party from and against any and all Losses and Claims (including Claims by third
party) arising from or in connection with such breach.

 

9.2

Notwithstanding the generality of Article 9.1 and any disclosures made under the
Disclosure Letter, Sellers shall be responsible for, and shall indemnify and
hold the Joint Venture Company and the Buyers harmless against and with respect
to any

 

18



--------------------------------------------------------------------------------

  shortfall, fines, damages, penalties and other assessments or Liabilities
payable or required or ordered to be paid to the government or any other
regulatory authorities or any other Person, as well as any Liabilities and
expenses due to applying of any permit or not being able to obtain any permit,
in connection with the following:

 

  (a) any breach of any anti-bribery law by the Company; or any employee or
third person acting on behalf of the Company;

 

  (b) any due and unpaid social security and housing fund contributions owed to
the employees of the Company or the relevant authority;

 

  (c) any due and unpaid taxes;

 

  (d) any Specific Permits as listed in Schedule 5; and

 

  (e) any environmental Liabilities.

 

9.3 These indemnities are to be continuing security to the Non-Breaching
Party(ies) for all representation, warranties, agreements, undertaking,
commitment, obligation, indemnity or covenant on the part of the Breaching
Party(ies) under or pursuant to this Agreement.

 

9.4 These indemnities are in addition and without prejudice to and not in
substitution for any rights or security which the Non-Breaching Party(ies) may
now or hereafter have or hold for performance and observance of any agreement,
undertaking, commitment, obligation, indemnity or covenant on the part of the
Breaching Party(ies) under or in connection with this Agreement.

 

10. Buyers’ Rights

 

10.1 Upon the termination under Article 12.1, Yiyuan shall return the Down
Payment and any Accelerated Payments paid by each of the Buyers in accordance
with Article 2.3(a) within ten (10) calendar days after the termination of this
Agreement. In addition, upon the termination under Article 12(b), (c) or (e),
the Buyers shall be jointly entitled to liquidated damages in an amount of
RMB15,000,000. Sellers and the Company shall guarantee the obligations under
this Section 10.1 and shall provide such security as may be requested by the
Buyers at their sole discretion at any time, including but not limited to the
pledge of the Company’s equity interest and/or assets, to the satisfaction of
the Buyers

 

10.2 Without prejudice to any other right or remedy of the Buyers hereunder, if
(i) the Sellers fail to complete their obligations under Article 5.5 to the
satisfaction of the Buyers, or (ii) the incompletion of the fulfillment of
Sellers’ obligations under Article 5.5 which causes material impact on the
business and operation of the Joint Venture Company, or (iii) the failure to
obtain all Specific Permits after the Closing in a timeframe acceptable to the
Buyers (each, the “Triggering Event for Put Option”), the Buyers shall have the
right but not the obligation to require Yiyuan to purchase all the equity
interests of the Company held by the Buyers (the “Buyers’ Equity Interests”) at
such time by delivering written notice to Yiyuan (the “Put Option”), whereupon:

 

19



--------------------------------------------------------------------------------

  (a) Yiyuan undertakes to proceed with the purchase under the Put Option upon
the receipt of the exercise notice from the Buyers immediately and prepare the
necessary documents and the required filings with the local authorities.

 

  (b) The purchase price of Buyers’ Equity Interests shall be calculated based
on the formula below:

X= A plus B

WHERE:

Purchase Price under Put Option= X

Aggregate Purchase Price=A

All amounts paid to the Joint Venture Company under the Capital Increase
Agreement= B

 

  (c) The Buyers undertake to use their best effort to provide reasonable
assistance to Yiyuan on the transfer of Buyers’ Equity Interests to Yiyuan,
including but not limited to working with Yiyuan on the necessary filing
documents and facilitating the approval process with the local authorities as
possible.

 

  (d) The Parties undertake to make appropriate filings or such other reporting
with the Tax Authority in the PRC with respect to the transaction related to the
exercise of the Put Option and to pay any Tax in the PRC payable by it in
connection with or arising from the transactions contemplated thereby. The
Buyers shall provide to Yiyuan the evidence of the payment, i.e., the official
tax receipt, or waiver of any such Tax payable by the Sellers.

 

10.3 In the event that a Triggering Event for Put Option occurs, in addition to
the rights conferred on the Buyers under Article 10.2, the Buyers shall also be
entitled to liquidated damages in an amount of RMB15,000,000 for its losses and
damages incurred due to the occurrence of such Triggering Event for Put Option.

 

10.4 The rights conferred on the Buyers by this Article are in addition and
without prejudice to all other rights and remedies available to the Buyers, and
no exercise or failure to exercise a right under this Agreement or otherwise to
invoke a remedy shall constitute a waiver of that right or remedy by the Buyers.

 

11. Confidentiality

 

11.1

The Parties undertake with each other that they shall treat as strictly
confidential all information received or obtained by them or their
Representatives as a result of entering into or performing this Agreement
including information relating to the provisions of this Agreement, the
negotiations leading up this Agreement, the subject matter of this Agreement or
the business or affairs of the Sellers or the Buyers and their Affiliates and
that they will not at any time before or after the Closing make use of or
disclose or divulge to any person any such information and shall use their best
endeavors to prevent the publication or disclosure of any such information,
provided, however, that after Closing, the Buyers and Yiyuan shall each be
allowed to disclose

 

20



--------------------------------------------------------------------------------

  information related to the Company to the extent permitted by the JV Contract
entered into between such Parties.

 

11.2 The restrictions contained in Article 11.1 and 11.3 shall not apply so as
to prevent the Parties making any disclosure required by law or by any
securities exchange or supervisory or regulatory or governmental body pursuant
to rules to which the Parties are subject or from making any disclosure to any
professional adviser for the purposes of obtaining advice (provided always that
the provisions of this Article 11 shall apply to and the Parties shall procure
that they apply to and are observed in relation to, the use or disclosure by
such professional advisor of the information provided to them) nor shall the
restriction apply in respect of any information which comes into the public
domain otherwise than by a breach of this Article 11 by any Party.

 

11.3 No public announcement concerning the existence or subject matter of this
Agreement shall be made by any Party to this Agreement without the prior written
approval of the Buyers, in the case of any announcement by any of the Sellers,
or any of the Sellers, in the case of any announcement by the Buyers, in each
case with such approval not to be unreasonably withheld or delayed.

 

11.4 The provisions of this Article 11 shall be in addition to, and shall not
modify, amend, replace or supersede any similar provision of any agreement to
which a Party is subject.

 

12. Termination

This Agreement may be terminated at any time before Closing:

 

  (a) by written agreement of the Sellers and the Buyers;

 

  (b) by the Buyers, if any of the Specific Permits listed in Schedule 5 is not
obtained by the Deadline for Permits (or the extended Deadline for Permits as
agreed by the Buyers);

 

  (c) by the Buyers, if a Seller shall have (i) failed to perform, or comply
with, any obligation, agreement or covenant set forth in this Agreement or
(ii) breached any representation and warranty set forth in this Agreement,
including without limitations, any Warranty, or comply with any of the
Conditions set forth in Article 3 from being satisfied, and such breach of
failure to comply is either not curable or, if curable, is not cured by the
earlier of (x) the date which is thirty (30) calendar days following the date of
delivery by the Buyers of written notice of such breach or failure to comply to
the Seller or (y) the Long Stop Date;

 

  (d) by a Seller, if the Buyers shall have (i) failed to perform, or comply
with, any obligation, agreement or covenant set forth in this Agreement or
(ii) breached any warranty set forth in Article 8 of this Agreement, or comply
with any of the Conditions set forth in Article 3 from being satisfied, and such
breach of failure to comply is either not curable or, if curable, is not cured
by the earlier of (x) the date which is thirty (30) calendar days following the
date of delivery by the Seller of written notice of such breach or failure to
comply to the Buyers or(y) the Long Stop Date; or

 

21



--------------------------------------------------------------------------------

  (e) This Agreement may be terminated by any Party by giving written notice to
the other Parties if the Closing has not occurred by the Long Stop Date,
provided that the failure to close by the Long Stop Date was not caused by a
Seller (in the case of termination by a Seller) or by the Buyers (in the case of
termination by the Buyers).

 

13. Effect of Termination

In the event of the termination of this Agreement in accordance with Article 12,
this Agreement shall become void and have no effect, and no Party to this
Agreement shall have any liability to any other Party to this Agreement or its
Affiliates, or their respective directors, officers or employees, except for the
following (“Surviving Obligations”):

 

  (a) the obligations of the Parties to this Agreement contained in Articles 1,
9.3, 11, 13, 14 and 15;

 

  (b) in the event of a termination of this Agreement by any Party pursuant to
Article 12, each Party shall remain liable to the other Party for (i) fraud or
any willful misrepresentation occurs or (ii) Liabilities arising before the time
of termination;

 

  (c) in the event of a termination of this Agreement by the Buyers pursuant to
Article 12 due to the breach by a Seller, the Seller shall remain liable to the
Buyers for any damages incurred due to such termination; and

 

  (d) in the event of a termination of this Agreement by a Seller pursuant to
Article 12 due to the breach by the Buyers, the Buyers shall remain liable to
the Sellers for any damages incurred due to such termination.

 

14. Applicable Law and Settlement of Disputes

 

14.1 The execution, validity, interpretation and performance of this Agreement
and the settlement of disputes among the Parties relating thereto shall be
governed by the laws of the PRC.

 

14.2

Any disputes, controversy, difference or claim between the Parties arising out
of or relating to this Agreement, including the existence, validity,
interpretation, performance, breach or termination thereof or any dispute
regarding non-contractual obligations arising out of or relating to it
(“Disputes”) shall be settled by the Parties amicably through good faith
discussions upon the written request of any Party. In the event that any such
dispute cannot be resolved thereby within a period of thirty (30) days after
such notice has been given, any Dispute shall be finally resolved by arbitration
in Hong Kong administered by the Hong Kong International Arbitration Centre
(“HKIAC”), using both English and Chinese languages, and in accordance with the
HKIAC Administered Arbitration Rules (the “Rules”) in force when the Notice of
Arbitration is submitted by a sole arbitrator (the “Sole Arbitrator”). In case
the Parties cannot reach to an agreement on the nomination of the Sole
Arbitrator within seven (7) days when the Notice of Arbitration is submitted,
the HKIAC shall appoint such Sole Arbitrator for the Parties. The award of the
Sole Arbitrator shall be final and binding and may be

 

22



--------------------------------------------------------------------------------

  enforced in any court of competent jurisdiction. The arbitration award shall
be enforceable under the New York Convention on the Recognition and Enforcement
of Foreign Arbitral Awards; and the losing Party or Parties shall bear all the
arbitration fees and costs paid to HKIAC and the arbitrators, and shall
compensate the other Party’s or Parties’ costs related to the arbitration
including lawyers’ fees, unless the tribunal awards differently. The Parties
shall agree to consolidation of arbitrations concerning this Agreement and/or JV
Contract and/or where common question of law or fact arises in both or all
arbitrations concerning the Parties.

 

15. Notices

 

15.1 Every notice or communication under this Agreement must be in writing and
may, without prejudice to any other form of delivery, be delivered personally or
sent by post or transmitted by fax.

 

15.2 (a) In the case of posting, the envelope containing the notice or
communication must be addressed to the intended recipient at the authorised
address of that Party and must be properly stamped or have the proper postage
prepaid for delivery by the most expeditious service available (which will be
airmail if that service is available) and, in the case of a fax, the
transmission must be sent to the intended recipient at the authorised number of
that Party.

 

  (b) Subject to Article 15.3, the authorised address and fax numbers of each
Party, for purpose of this Agreement, are as follows:

COOPER TIRE (CHINA) INVESTMENT CO., LTD

LOGO [g16997167a.jpg]

Address: F17, Kirin Plaza Building, 666 Gubei Road, Shanghai, PRC 200336

Fax: 021-62086722

For the attention of Mr. Aaron Hu

COOPER TIRE HOLDING COMPANY

Address: 701 Lima Avenue, Findlay, OH, USA

Fax: 419.831.6940

For the attention of Stephen Zamansky

QINGDAO YIYUAN INVESTMENT CO., LTD

LOGO [g16997167b.jpg]

Address: No. 207 Tianxin Road, Mingcun Town, Pingdu, Qingdao LOGO
[g16997167c.jpg]

Fax: (86)532-68862860

For the attention of Geng Ming

LI XINHU LOGO [g16997167d.jpg]

Address: No. 27 Shangshui Road, Sifang District, Qingdao

Fax: (86)532-68862860

 

23



--------------------------------------------------------------------------------

QINGDAO GE RUI DA RUBBER CO., LTD.

LOGO [g16997168a.jpg]

Address: No. 210 Tianxin Road, Mingcun Town, Pingdu, Qingdao LOGO
[g16997168b.jpg]

Fax: (86)532-86318117

For the attention of Wang Shunguo

 

15.3 No change in any of the particulars set out in Article 15.2(b) will be
effective against a Party until it has been notified in writing to that Party.

 

15.4 A notice or communication will be deemed to have been duly given and
received:

 

  (a) on personal delivery to an addressee or on a business day to a place for
the receipt of letters at that addressee’s authorised address;

 

  (b) in the case of posting, where the addressee’s authorised address is in the
same country as the country of posting, at 10 a.m. (local time at the place
where the address is located) on the second business day after the day of
posting;

 

  (c) in the case of posting, where the addressee’s authorised address is not in
the same country as the country of posting, at 10 a.m. (local time at the place
where that address is located) on the fifth business day after the day of
posting; and

 

  (d) in the case of a fax, on issue to the sender of an O.K. result
confirmation report or, if the day of issue is not a business day, at 10 a.m.
(local time where the authorised fax number of the intended recipient is
located) on the next business day.

 

15.5 For the purpose of Article 15.4, a “business day” means a day which is not
a Saturday or a Sunday or a public holiday in the country of posting or
transmission or in the country where the authorised address or fax number of the
intended recipient is located and, where a notice is posted, which is not a day
when there is a disruption of postal services in either country which prevents
collection or delivery.

 

16. Miscellaneous

 

16.1 No Party may assign or transfer, or purport to assign or transfer, any of
its rights under this Agreement without prior written consent of the other
Parties (except for an assignment or transfer by the Buyers to any of its
Affiliates which shall takes effect after the Closing and the Buyers shall
notify the Seller of such assignment) and this Agreement shall be binding on and
ensure for the benefit of the Parties’ successors, permitted assigns and
personal representatives. In addition, if the Buyers wish to assign this
agreement to an Affiliate prior to the Closing, the Sellers shall cooperate with
Buyers in effecting such assignment provided it does not impair the rights of
the Sellers. Upon the assignment or transfer by the Buyers to any of their
Affiliates after the Closing, Yiyuan shall use reasonable efforts to provide
necessary assistance to the Buyers on the transition.

 

24



--------------------------------------------------------------------------------

16.2 In the case that any provision or part of a provision of this Agreement is
declared invalid, not binding or not enforceable then, such declaration shall be
effective only in connection with such provision or part of a provision and
therefore shall not impair the validity, binding effects and enforceability of
the other parts of such provision and/or the other provisions of this Agreement.

 

16.3 Each Party shall pay their own costs in connection with the preparation,
negotiation and execution of this Agreement including any of the Tax incurred
with respect to the execution of this Agreement.

 

16.4 Entire Agreement; Conflicts. This Agreement, the JV Contract, the other
agreements referred to herein, the Confidential Disclosure Agreement dated
April 20, 2015 and the Supplemental Agreement between Cooper Tire & Rubber
Company and the Company, and the ancillary documents in relation to the
transactions contemplated under this Agreement, together with all the exhibits
and schedules hereto and thereto, constitute and contains the entire agreement
and understanding of the parties with respect to the subject matter hereof and
thereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations among the Parties respecting
such subject matter.

 

16.5 Counterparts. This Agreement may be executed simultaneously in multiple
counterparts, and in separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

 

16.6 This Agreement shall be written in Chinese and English with equal legal
effect.

 

16.7 This Agreement is signed in five (5) originals in English and eight
(8) originals in Chinese. Each of the Parties shall hold one copy of the
original and the remaining copies shall be submitted to the relevant authorities
for the approval if applicable.

[SIGNATURE PAGE FOLLOWS]

 

25



--------------------------------------------------------------------------------

IN WITNESS whereof this Agreement has been duly entered into by the parties the
day and year first above written.

COOPER TIRE (CHINA) INVESTMENT CO., LTD. LOGO [g16997170a.jpg]

 

/s/ Allen Tsaur

NAME:   Allen Tsaur TITLE:   Chairman

 

COOPER TIRE HOLDING COMPANY

/s/ Jack Jay McCracken

NAME:   Jack Jay McCracken TITLE:   Assistant Secretary

QINGDAO YIYUAN INVESTMENT CO., LTD LOGO [g16997170b.jpg]

LOGO [g169971g21v11.jpg] NAME:   LOGO [g169971g05e47.jpg] TITLE:   Legal
Representative

QINGDAO GE RUI DA RUBBER CO., LTD. LOGO [g16997170c.jpg]

LOGO [g169971g48g19.jpg] NAME:   LOGO [g169971g37u95.jpg] TITLE:   Legal
Representative

 

LI XINHU LOGO [g16997170d.jpg] LOGO [g169971g59i87.jpg]

 

SIGNATURE PAGE TO EQUITY TRANSFER AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF SELLERS

 

NAME OF SELLERS

   PERCENTAGE
OF EQUITY
INTERESTS
PURCHASED
FROM THE
RESPECTIVE
SELLER (%)     DOWN
PAYMENT(RMB)      PURCHASE
PRICE
PAYABLE
AT
CLOSING
(RMB)      SELLERS’
UNPAID
REGISTERED
CAPITAL
(RMB)  

LI Xinhu LOGO [g16997172a.jpg]

     3 %      0         0         10,500,000   

QINGDAO YIYUAN INVESTMENT CO., LTD. LOGO [g16997172b.jpg]

     53.18 %      39,211,578         58,817,367         139,417,301      

 

 

   

 

 

    

 

 

    

 

 

 

TOTAL

     56.18 %      39,211,578         58,817,367         149,917,301      

 

 

   

 

 

    

 

 

    

 

 

 

 

27



--------------------------------------------------------------------------------

SCHEDULE 1

THE COMPANY

Corporate name: Qingdao Ge Rui Da Rubber Co., Ltd. LOGO [g16997173a.jpg]

Company Type: Limited Liability Company

Business term: perpetual

Registered capital: RMB350,000,000

Injected Registered Capital: RMB200,082,699

Outstanding and Unpaid Registered Capital: RMB149,917,301

Business scope: production, sales and technology development of tires, rubber
production and synthetic rubber; import and export of goods and technology
(items prohibited by national laws and regulations can only be operated after
obtaining the license). (items which need approval shall be operated after such
approval is obtained)

Shareholders: LI, Xinhu LOGO [g16997173b.jpg] ; Qingdao Yiyuan Investment Co.,
Ltd LOGO [g16997173c.jpg]

Legal representative: Wang Aichun LOGO [g16997173d.jpg]

Registered address: No. 210 Tianjin Road, Mingcun Town, Pingdu, Qingdao LOGO
[g16997173e.jpg]

 

28



--------------------------------------------------------------------------------

SCHEDULE 2

WARRANTIES OF THE WARRANTORS

 

1. CAPACITY AND AUTHORITY; NO CONFLICT

 

  1.1 Power and Authority

Each Seller has the legal right and full power and authority, and has taken all
action required, to sign and perform its obligations under this Agreement and
all the documents which are to be signed at Closing.

 

  1.2 Conflict of Interest

The Sellers are not, whether on their own account or in conjunction with or on
behalf of any person, firm or company, directly or indirectly or whether as a
shareholder, director, partner, agent or otherwise, carrying on or are engaged
or interested in a Business in the PRC save for the holding of any investment of
up to one (1) % of any class of securities quoted or dealt in on an
internationally recognized stock exchange.

 

2. CORPORATE ORGANIZATION AND BUSINESS OF THE COMPANY

 

  2.1 Corporate Status

 

  2.1.1 The information set out in Schedule 1 is true, accurate, complete and
not misleading in each and every respect.

 

  2.1.2 The Company has been duly incorporated and constituted, and is legally
subsisting under the laws of the PRC.

 

  2.1.3 There has been no resolution, petition by the Company or its equity
holders, nor has the Company or its equity holder taken any step, for the
winding-up of the Company. No receiver has been appointed in respect thereof or
any part of the assets thereof and so far as the Sellers are aware, no such
resolutions, orders and appointments are imminent or likely nor are there any
grounds upon which such resolutions, orders and appointments could be based.

 

  2.1.4 No event or omission has occurred whereby the constitution, subsistence
or corporate status of the Company has been or is likely to be adversely
affected.

 

  2.2 Memorandum and Articles

The copies of the articles of association and other constitutional documents of
the Company delivered to the Buyers are true and complete copies of the articles
of association of the Company currently in effect, and the Company has complied
with all the material provisions of its articles of association and, in
particular, has not entered into any ultra-vires transaction.

 

  2.3 Register of Equity Holders

 

29



--------------------------------------------------------------------------------

The register of the equity holders of the Company indicates that the Sellers are
the only holders of the entire Equity Interest of the Company.

 

  2.4 Books and Registers

The books and registers of the Company and all current books of account are
written up to date and all such documents and other necessary records, deeds,
agreements and documents relating to its affairs are in the Company’s possession
or under its control.

 

  2.5 Equity Interest

 

  2.5.1 The Sellers have good and valid title to, and are the exclusive legal
and beneficial owner of all of the Equity Interest.

 

  2.5.2 The Equity Interest constitutes the entire issued equity interest of the
Company immediately preceding the Closing.

 

  2.5.3 There are no Encumbrances in relation to the Equity Interest.

 

  2.5.4 Other than the Equity Interest, no shares, equity interests, debentures,
warrants, options, securities or registered capital of any description in
respect of the Company have been issued or are outstanding; and no person has
the right to call for the issuance of any equity interest of the Company by
reason of any conversion rights or under any option or other agreement or
otherwise.

 

  2.6 Conduct in Relation to the Equity Interest

There is no agreement (other than this Agreement), arrangement or obligation
which requires the Sellers or the Company to issue or transfer, or to grant any
person a right to require the Sellers or the Company to issue or transfer, the
Equity Interest.

 

  2.7 Powers of Attorney

There are no powers of attorney given by the Company.

 

  2.8 Other Aspects of Carrying on Business

The Company:

 

  2.8.1 does not carry on Business under any name other than its corporate name;
and

 

  2.8.2 has complied in all material respects with all requisite corporate
powers, its articles of association and legal requirements applicable to its
business, whether in the PRC or in any other country.

 

3. INFORMATION

 

  3.1 General

 

30



--------------------------------------------------------------------------------

All information given by, or on behalf of, each Seller or the Company to the
Buyers or to their Representatives before and during the negotiations leading to
this Agreement is true, accurate, complete and not misleading.

 

  3.2 The Agreement, Exhibit and Schedules

The information set out in this Agreement, its exhibit and schedules and the
Disclosure Letter (including any annexure to the Disclosure Letter) is true,
accurate, complete and not misleading.

 

  3.3 Material Facts

All facts concerning the Equity Interest and the Company which might be material
to a prospective buyer of the Equity Interest have been disclosed to the Buyers
in writing.

 

4. ACCOUNTS

 

  4.1 The Accounts have been prepared and audited on a consistent basis in
accordance with the Applicable Laws, principles and practices.

 

  4.2 The Accounts show a true and fair view of the assets, Liabilities and
financial and trading position of the Company at the Last Accounts Date and of
the profits or losses of the Company for the period ended on the Last Accounts
Date.

 

  4.3 All receivables of the Company continue to retain their full intrinsic
value, taking into consideration any specific or general lump-sum valuation
adjustments that have been made or will be made in the latest financial
statements provided by the Sellers, and can be collected within twelve
(12) months without any particular collection measures being required.

 

  4.4 Full disclosure of, and adequate provisions for, bad and doubtful debts
and all Liabilities (actual, contingent or otherwise) and all financial
commitments in existence at the Last Accounts Date have been made in the
Accounts.

 

  4.5 The results shown by the audited profit and loss accounts of the Company
for each of the financial periods of the Company since its formation and ended
on the Last Accounts Date have not (except as disclosed in those accounts) been
affected by any extraordinary, exceptional or non-recurring item or by any other
circumstance making the profits or losses for all or any of the periods covered
by those accounts unusually high or low.

 

  4.6 All the accounting records of the Company are up-to-date, in its
possession, and fully and accurately completed in accordance with the Applicable
Laws, principles and practices generally accepted in the PRC.

 

5. CHANGES SINCE THE LAST ACCOUNTS DATE

 

  5.1 General

 

31



--------------------------------------------------------------------------------

Since the Last Accounts Date:

 

  5.1.1 the Business of the Company has been carried on in the usual way so as
to maintain the Business of the Company as a going concern;

 

  5.1.2 there has been no adverse change in the financial or trading position or
prospects of the Company; and

 

  5.1.3 no material changes have occurred in the assets and Liabilities shown in
the Accounts and there has been no reduction in the value of the net tangible
assets of the Company on the basis of the valuations adopted for the Accounts.

 

  5.2 Specific

Since the Last Accounts Date:

 

  5.2.1 the Company has not, other than in the usual course of its Business:

 

  (a) acquired or disposed of, or agreed to acquire or dispose of, any asset; or

 

  (b) assumed or incurred, or agreed to assume or incur, any Liability,
expenditure or obligation;

 

  5.2.2 no dividend or distribution has been declared, paid or made by the
Company except as provided in its Accounts;

 

  5.2.3 the Company has not increased or decreased its registered capital;

 

  5.2.4 the Company has not entered into any contract or commitment outside the
ordinary course of business;

 

  5.2.5 no equity interest in the Company has been allotted, issued, acquired or
transferred,

 

  5.2.6 other than with the written consent or approval issued by the Buyers,
the Company has not made, or agreed to make, any capital expenditure exceeding
an aggregate amount equal to RMB 100,000 or incurred, or agreed to incur, any
commitments involving capital expenditure exceeding an aggregate amount equal to
RMB100,000;

 

  5.2.7 the Company has not passed any resolution of the equity holders of the
Company, other than in connection with this Agreement;

 

  5.2.8 the Company has not made any advance or extended any loan to any third
party outside the ordinary course of business;

 

  5.2.9 the Company has not made any material change in the terms of employment
(including compensation) of any employee, including payment of bonuses, other
than in the ordinary course of business; and

 

32



--------------------------------------------------------------------------------

  5.2.10 no agreement or arrangement has been made or obligation undertaken to
do any of the above, by the Sellers or the Company.

 

6. ASSETS AND BUSINESS

 

  6.1 Ownership and Condition

 

  6.1.1 All fixed assets included in the Accounts or acquired by the Company
since the Last Accounts Date (the “Assets”) are set out in Annex 6.1.1 to the
Disclosure Letter. The Assets and all other assets included in the Accounts or
acquired by the Company since the Last Accounts Date (other than tires and scrap
disposed of in the usual way) or used by the Company are:

 

  (a) legally and beneficially owned by the Company free from any Encumbrance;

 

  (b) where capable of being possessed, in the possession of the Company.

 

  6.1.2 The Company owns all assets used in its Business.

 

  6.1.3 The Company is not a party to, and has no Liability under, any leasing,
hire purchase, credit sale, conditional sale or similar agreement.

 

  6.1.4 All plant, machinery, vehicles and equipment owned, leased or used by
the Company, including the power plant, are in good condition and have been
properly maintained.

 

  6.1.5 All inventories and stock on hand for the Company are in good and
marketable condition.

 

  6.2 Intellectual Property

 

  6.2.1 The Intellectual Property is:

 

  (a) owned by, and validly granted to, the Company alone, and free from all
licences, Encumbrances, restrictions on use or obligations of disclosure;

 

  (b) valid and enforceable and nothing has been done or omitted to be done by
which they may cease to be valid and enforceable; and

 

  (c) not, and will not be, the subject of a claim from any person as to title,
validity, enforceability, entitlement or otherwise.

 

  6.2.2 Short details of the registered Intellectual Property (including
applications for registrations) in respect of which the Company is the
registered owner or applicant for registration are set out in Annex 6.2.2 to the
Disclosure Letter.

 

33



--------------------------------------------------------------------------------

  6.2.3 There is, and has been, no infringement or alleged infringement of any
(i) Intellectual Property by any third party, or (ii) of any intellectual
property owned by a third party by the Company.

 

  6.2.4 The activities, processes, methods, products or services now or at any
time manufactured, used or supplied by the Company:

 

  (a) are not now nor were they at the time manufactured, used or supplied,
subject to the licence, consent or permission of, or payment to, any third party
(including the Sellers or an Affiliate of a Seller);

 

  (b) do not now nor did they at the time manufactured, used or supplied,
infringe any Intellectual Property (including, without limitation, moral rights)
of any third party; and

 

  (c) will not give rise to any Claim against the Company for infringement of
the rights of any third party.

 

  6.2.5 No party to any agreement relating to the use by the Company of any
Intellectual Property owned by a third party is, or has at any time been, in
breach of the agreement.

 

  6.2.6 The Intellectual Property comprises all the intellectual property
necessary for the Company to carry on its business as it was carried on and
before the date of this Agreement.

 

  6.2.7 The Sellers are not aware of the existence of any prior art that may be
raised to invalidate or otherwise challenge the validity or enforceability of
the Company’s Intellectual Property.

For the purpose of this section, “Intellectual Property” shall mean all of the
following which is owned by, issued to the Company, along with all income,
royalties, damages and payments due or payable to the Company, including,
without limitation, damages and payments for past or future infringements or
misappropriations thereof, the right to sue and recover for past infringements
or misappropriations thereof and any and all corresponding rights that, now or
hereafter, may be secured throughout the world: patents, patent applications,
patent disclosures and inventions (whether or not patentable and whether or not
reduced to practice) and any reissue, continuation, continuation-in-part,
revision, extension or re-examination thereof; trademarks, service marks, logos,
trade names, Internet domain names and corporate names together with all
goodwill associated therewith, including, without limitation the use of the
current corporate name and all translations, adaptations, derivations and
combinations of the foregoing; copyrights and copyrightable works (including
without limitation, web sites); and all registrations, applications and renewals
for any of the foregoing; trade secrets and proprietary or confidential
information (including, without limitation, ideas, know-how, drawings,
specifications, plans, proposals, financial, business and marketing plans, sales
and

 

34



--------------------------------------------------------------------------------

promotional literature, and customer and supplier lists and related
information); information technologies (including, without limitation, software
programs, data and related documentation); and all copies and tangible
embodiments of the foregoing (in whatever form or medium).

 

  6.3 Continuation of Business

 

  6.3.1 The Company is the owner or holder or authorized user of all movable and
immovable assets, including real property and buildings, and the holder of all
information required to continue the Business as it has been conducted up until
now. There are no obligations to sell these assets and/or this information, to
dispose of them or to grant any rights of use with regard to them to any third
party, whether as a whole or in part.

 

  6.3.2 The disposal of sewage, waste and emissions, and the supply of fresh
water for the Business, is fully ensured.

 

  6.3.3 The rate of depreciation adopted in the Accounts is in compliance with
PRC GAAP and the Company’s ordinary accounting practices applied in good faith.

 

  6.4 Debtors

No debt shown in the Accounts is (a) overdue by more than twelve (12) weeks, or
(b) subject to any agreement outside the ordinary course of business or
otherwise of any unusual nature, or (c) subject to any factoring arrangement.

 

7. EFFECT OF SALE

The signing and performance of this Agreement and all other documents which are
to be signed at the Closing and the completion of the transactions contemplated
hereby and thereby will not:

 

  7.1 result in the Company losing the benefit of any permits or any asset,
licence, grant, subsidy, right or privilege which it now enjoys; or

 

  7.2 conflict with, or result in a breach of, or give rise to an event of
default under, or require the consent of any person under:

 

  7.2.1 any agreement, arrangement or obligation to which the Company is a
party; or

 

  7.2.2 any Applicable Laws, order or decrees of any court or Governmental
Authority.

 

8. INSURANCE

 

  8.1 All the insurable assets of the Company have at all material times been
and are now insured to their net asset value (with no provision for deduction)
against all risks normally insured against by persons operating the types of
business operated by the Company.

 

35



--------------------------------------------------------------------------------

  8.2 The Company has at all material times been and is now adequately covered
against accident, damage, injury, third party loss (including, without
limitation, product Liability), and other risks normally insured against by
persons operating the type of business operated by the Company.

 

  8.3 All current insurance and indemnity policies in respect of which the
Company has an interest are valid and enforceable and are not void or voidable.
The Company has not done anything or omitted to do anything which would make any
of such policies void or voidable.

 

  8.4 No claim is outstanding under any of the policies in clause 8.3 and no
event has occurred, and no circumstance exists, which gives rise or is likely to
give rise, to a claim under any of the Policies.

 

9. REAL PROPERTY/LEASEHOLD INTEREST

 

  9.1 Annex 9 to the Disclosure Letter sets forth all land and buildings owned
or leased by the Company (the “Properties”).

 

  9.2 The Company has good unencumbered legal title to/ the Properties.

 

  9.3 The company has a right to use and lease the Properties for its current
and planned uses.

 

  9.4 The Properties have, and so long as owned, occupied, leased or used by the
Company, will continue to have, all rights and easements necessary for its use.

 

  9.5 The Properties is not subject to any Encumbrance and no person claims an
Encumbrance in respect of the Properties.

 

  9.6 Nothing materially and adversely affects the value of the Properties or
its occupation, lease or use by the Company.

 

  9.7 No material defect affects or has affected the Properties.

 

  9.8 Any building or other construction which is part of, and anything which
serves, the Properties is in good condition for operation.

 

  9.9 The Properties held by the Company under a lease, licence or similar
arrangement:

 

  9.9.1 no person has a right to terminate that lease, licence or other
arrangement before it is due to expire (other than as a result of breach of its
terms by the Company); and

 

  9.9.2 nothing (other than the need to obtain the consent of the relevant
governmental or quasi-governmental authority in relation to planning) can
restrict or terminate the possession, occupation or use of, or prevent or
restrict the development of the Properties by the Company.

 

10. ENVIRONMENTAL MATTERS

 

36



--------------------------------------------------------------------------------

  10.1 For the purpose of warranties set forth in this clause 10, “Hazardous
Substance” means any natural or artificial substance, preparation or article
which, if generated, transported, stored, treated, used or disposed of (alone or
combined with another substance, preparation or article) is harmful to water,
air or land or any living organism, or which is prohibited or restricted under
any Applicable Laws.

 

  10.2 The operation (past and present) of the Business of the Company does not
and did not involve the use, storage or disposal of, or the release or discharge
into the environment of, any Hazardous Substance.

 

  10.3 Any land or other asset owned, occupied or used by the Company (now or in
the past) does not have now, and has never had, any Hazardous Substance on, at,
in or under it.

 

  10.4 All waste generated by the operation of the Business of the Company has
been disposed of in accordance with the Applicable Laws and any relevant permit.
All treatment systems used by the Company to treat waste and emission generated
by the operation of its business are in good conditions and comply with all
Applicable Laws.

 

  10.5 There are no circumstances in relation to the Company which give rise to
any civil, criminal, administrative or other action, claim, suit, complaint,
proceeding, investigation, decontamination, remediation or expenditure by any
person or Governmental Authority under applicable environmental law in relation
to any matter including properties now owned or used or formerly owned or used
by the Company.

 

  10.6 At no time has the Company received any notice or intimation alleging a
breach of the terms of a permit or alleging any other breach of applicable
environmental law; and

 

  10.7 All assessments, reviews, reports, returns, information, and audits
required by applicable environmental law or any permit have been properly
carried out and submitted to the appropriate Governmental Authorities and their
recommendations and requirements implemented where required by applicable
environmental law.

 

  10.8 Other than as disclosed in the Disclosure Letter, the Company has
obtained all the environmental approvals required by the applicable law for the
operation of Company’s Business.

 

11. TERMS OF TRADE AND BUSINESS

 

  11.1 If any key customer or supplier of the Company is likely to:

 

  11.1.1 stop trading with or supplying the Company;

 

  11.1.2 reduce substantially its trading with, or supplies to, the Company; or

 

  11.1.3 change the terms on which it is prepared to trade with or supply the
Company (other than normal price and quota changes);

 

37



--------------------------------------------------------------------------------

in each case as a result of the signing or performance of this Agreement. Each
of the Sellers has the obligations to communicate and assist, but will not
guarantee the result of the negotiation with respect to the matters listed on
the above, provided that for the key customers or key suppliers agreed by the
Parties, each of the Sellers shall secure the maintenance of their business with
the Company as is. In addition, each of the Sellers warrants that the Company’s
sales volume of tires in the ordinary and usual course of business from
January 1, 2016 to the Closing Date shall not be lower than 60,000 units in the
first quarter of 2016 and 140,000 units in the second quarter of 2016, or
200,000 units in the first two quarters combined, and at least 35,000 units per
month thereafter.

 

  11.2 The Company has not entered into any agreement or arrangement with any
customer or supplier on terms materially different to its standard terms of
business then in force.

 

  11.3 The Company has not engaged in any business with countries to which
embargo rules and similar restrictions apply based on a resolution of the United
Nations Security Council or the laws of the USA.

 

  11.4 To the best knowledge of the Sellers, no circumstances exist which might
lead to the supply by the Company or to it of any goods or services, being
restricted or hindered.

 

12. EMPLOYEES

 

  12.1 There is not in existence any employment contract (written or otherwise)
with a director or supervisor of the Company nor any consultancy agreement with
the Company.

 

  12.2 There is not in existence any employment contract between the Company and
any person in suspension or which has been terminated but which is capable of
being revived or enforced or in respect of which the Company has any continuing
obligation.

 

  12.3 There is not in existence any employment contract with any employee of
the Company which cannot be terminated by three months’ notice or less or the
minimum notice period prescribed by Applicable Laws without giving rise to any
claim for damages or compensation and the Company has not received notice of
resignation from the key employees.

 

  12.4

Since the Last Accounts Date, the Company has not (a) granted any severance,
retention or termination pay to, or amended any existing severance, retention or
termination arrangement with, any current or former manager, officer or employee
of the Company, (b) increased or accelerated the payment or vesting of benefits
payable under any existing severance, retention or termination pay policies or
employment agreements, (c) entered into or amended any employment, consulting,
deferred compensation or other similar agreement with any manager, officer, or
consultant of the Company, other than execution of the Company’s standard
employment terms and conditions by new employees in the ordinary course,
(d) committed to pay any additional

 

38



--------------------------------------------------------------------------------

  compensation, bonus or other benefits in excess of the current amount of
compensation, bonus or other benefits to any manager, director, officer,
employee or consultant of the Company, (e) established, adopted or amended
(except as required by applicable law) any collective bargaining agreement,
bonus, profit-sharing, thrift, pension, retirement, post-retirement medical or
life insurance, retention, deferred compensation, compensation, stock option,
restricted stock or other benefit plan or arrangement covering any present or
former manager, director, officer or employee, or any beneficiaries thereof, of
the Company, or (f) undertaken any office closing or employee layoffs, except in
the ordinary course of business.

 

  12.5 There are no amounts owing to any present or former director, supervisor
or employee of the Company other than remuneration accrued but not due or for
reimbursement of business expenses and the Company has not incurred any
Liabilities arising from the termination of any employment contract or
consultancy agreement.

 

  12.6 The Company is not a party to a collective bargaining agreement or
required to comply with a collective bargaining agreement.

 

  12.7 The Company does not have a works or supervisory council, union or other
body representing employees which has a right to be represented or attend at or
participate in any board or council meeting or a right to be informed, consulted
or make representations in relation to the business of the Company.

 

  12.8 The Company has complied with all requirements imposed on it by
Applicable Laws in relation to employees.

 

  12.9 The Company has maintained current, adequate and suitable records
relating to each of its employees.

 

  12.10 The Sellers have given to the Buyers full details of:

 

  12.10.1 the total number of employees of the Company including any on
maternity or paternity leave or absent on the grounds of disability or other
long-term leave of absence who have or may have a right to return to work with
the Company under any Applicable Laws, contract or collective bargaining
agreement;

 

  12.10.2 in respect of each employee of the Company, the name, age, date of
start of employment, period of continuous employment, remuneration, other
benefits and grade, and where an employee has been continuously absent from work
for more than one month, the reason for the absence; and

 

  12.10.3 the terms of the employment contract of the key employees.

 

  12.11 The Company is not involved in a dispute regarding a Claim with
employees or any trade union, association of trade unions, works council, staff
association or other body representing employees and there are no circumstances
likely to give rise to any such dispute.

 

39



--------------------------------------------------------------------------------

  12.12 Within the period of one year ending on the date of this Agreement the
Company has not:

 

  12.12.1 made or started implementation of any collective dismissals that have
required or will require notification to any state authority or notification to
or consultation with any trade union, works council, staff association or other
body representing employees; or

 

  12.12.2 been a party to any transfer of a business or undertaking that has
required or will require notification to or consultation with any trade union,
works council, staff association or other body representing employees.

 

  12.12.3 The Company is not required by Applicable Laws or contract to pay any
Tax, levy or contribution in respect of any training scheme, arrangement or
proposal.

 

  12.12.4 The Company has not granted any loans, or has assumed any Liability in
relation to any loan granted, to any employee, director or supervisor of the
Company.

 

  12.12.5 No director, officer, shareholder or ultimate shareholder of the
Sellers or the Company, nor to the best knowledge of the Sellers, any of their
Immediate Family Members, nor any employee or Representative of the Company is a
Government Official. For the purpose of this clause 12.12.5 and Clause 16.4.1
below:

“Government Official” means any office-holder, employee or other official
(including any Immediate Family Member thereof) of a Governmental Entity, and
any person acting in an official capacity for a Government Entity or any
candidate for political office.

“Government Entity” means a government or any department, agency or
instrumentality thereof (including any company or other entity owned or
controlled by a government), a political party or a public international
organization.

“Immediate Family Member” means a spouse, parent, child, brother, sister,
grandchild, grandparent, or anyone sharing a domicile with the relevant person.

 

13. LIABILITIES

 

  13.1 Indebtedness

Except as disclosed in the Accounts or in the Disclosure Letter, the Company has
no outstanding, and has not agreed to create or incur any, borrowing or
indebtedness in the nature of borrowing.

 

  13.2 Guarantees and Indemnities

 

40



--------------------------------------------------------------------------------

  13.2.1 The Company is not a party to nor has any Liability (including, without
limitation, any contingent Liability) under any guarantee, indemnity or other
agreement to secure, or otherwise incur financial or other obligations with
respect to, an obligation of a third party (including the Sellers and the
Sellers’ Affiliates).

 

  13.2.2 None of the borrowings or indebtedness in the nature of borrowing of
the Company is dependent on the guarantee or indemnity of, or any security
provided by, the Sellers or a third party.

 

  13.3 Events of Default

No event has occurred or been alleged which:

 

  13.3.1 constitutes an event of default, or otherwise gives rise to an
obligation to repay, under any agreement relating to borrowing or indebtedness
in the nature of borrowing or which would lead to an Encumbrance constituted or
created in connection with any borrowing or indebtedness in the nature of
borrowing, guarantee or indemnity or which would lead to any other obligation of
the Company becoming enforceable; or

 

  13.3.2 would constitute an event of default or would lead to security or
obligation becoming enforceable with the giving of notice or lapse of time or
both.

 

  13.4 The Company has no Liabilities of any kind other than as set forth on the
financial statements (including but not limited to the cash flow statement, the
balance sheet and the income statement) dated the Last Account Date provided by
the Sellers to the Buyers, including without limitation, any Liabilities
including but not limited to such Liabilities to any employees, customers,
suppliers or any third parties, except for any Liabilities duly incurred with
Buyers’ prior written consent.

 

14. PERMITS

 

  14.1 Other than as disclosed in the Disclosure Letter, the Company has
obtained and is in compliance with the terms and conditions of all permits which
are required for the Company to continue its Business as before the date of this
Agreement, both in China and for the sales of its products internationally. All
such permits are in full force and effect and the Sellers are not aware of any
circumstances indicating that any permit is likely to be revoked, suspended,
cancelled or not renewed.

 

  14.2 There are no circumstances which could require any further permits to be
obtained in connection with the current Business of the Company or which require
works, remediation or additional expenditure to ensure compliance with such
permits.

 

  14.3 No expenditure is or will be necessary to secure compliance with or to
maintain any permits.

 

41



--------------------------------------------------------------------------------

  14.4 None of the permits, or any of the terms and conditions of such permits
is dependent upon any Seller.

 

15. WELFARE AND OTHER BENEFITS

Other than as required under mandatory laws (e.g. regarding mandatory social
security contributions), there is not in operation, and no proposal has been
announced to enter into or establish, any agreement, arrangement, custom or
practice (whether legally enforceable or not) for the payment of, or payment of
a contribution towards, any pensions, allowances, lump sums or other similar
benefits on retirement, death, termination of employment (voluntary or not) or
during periods of sickness or disablement, for the benefit of any director,
former director, officers, former officers, employee or former employee of the
Company or for the benefit of the dependants of any such person.

 

16. LITIGATION AND COMPLIANCE WITH LAW

 

  16.1 Litigation

The Company is not involved, nor has it been involved during the period of two
(2) years prior to the date of this Agreement, in any litigation, arbitration
proceedings or any other legal proceedings (either in or out of court),
including in relation to any product Liability Claims and any Claims by or
against any employees or former employees of the Company, and no such
proceedings are threatened, by or against the Company and to the best knowledge
of the Sellers, they are not aware of any fact or circumstance which is likely
to give rise to proceedings.

 

  16.2 Compliance with Law

The Company in conducting its Business and its officers in their capacity as
officers of the Company have in all material respects complied with the
provisions of all Applicable Laws, including the provisions as to filing of
returns, particulars, resolutions and other documents with the relevant
authorities in its place of incorporation and the places where it carries on its
business, and all legal requirements have been complied with in connection with
the formation of the Company and with the issuance of the Equity Interest. The
Company is not in breach of any order, decree or judgment of any court or any
Governmental Authority. None of the Sellers, directors, officers or employees of
the Company are currently, or have been in the past, involved in criminal
activities.

 

  16.3 Investigations

There have been and are no governmental or other investigations or inquiries or
proceedings concerning the Company; none are pending or threatened; and so far
as the Sellers are aware no fact or circumstance exists which is likely to give
rise to any such investigation, enquiry or proceedings.

 

42



--------------------------------------------------------------------------------

  16.4 No Bribery, Corruption Anti-Competitive Conduct or Money Laundering

 

  16.4.1 From the incorporation of the Company until the date of this Agreement,
neither the Company, an employee, director, officer shareholder or ultimate
shareholder of the Company nor any distributor or any other Representative of
the Company or Person acting on the Company’s behalf has, in violation of any
applicable law,

 

  (a) offered, promised, or made any payments, loans, gifts of money, valuables,
goods, any financial or other advantage, or “anything of value” (whether such
value is assessable or not), e.g. bribes, payments in kind or kick-backs,
directly or indirectly, to any other Person, e.g. a natural or legal person or
his/her/its representative(s), in return for obtaining unfair favourable
treatment vis-à-vis competitors in the supply or purchase of goods or commercial
services, or with the intention of inducing any person to perform improperly one
of their functions or activities, or as a reward for improper performance, in
order to buy or sell goods or services, or in order to assist the Company or its
Affiliates in obtaining or retaining business or a business advantage;

 

  (b) offered, promised, or made any payments, loans, gifts of money, valuables,
goods, any financial or other advantage, or “anything of value” (whether such
value is assessable or not), e.g. bribes, payments in kind or kick-backs,
directly or indirectly, to a current or former Government Official, an official
or employee of a Government Entity, government authority, any political party or
official, any candidate for political office, a person with special public
service obligations or any other person who performs public functions, in order
for that person or a third person to perform or omit any act or to make any
decisions in his official capacity (including a decision to fail to perform his
official function or lawful duty), or to use his influence with a Government
Entity in order to affect any act or decision of such Government Entity, or for
the purpose of securing any improper advantage;

(c) made any unlawful political donations;

 

  (c) made a payment, loan, gift or thing of value to any other person or entity
where he or it knew or had reason to know that all or a portion of such payment,
loan, gift or thing of value would be given directly or indirectly to any of the
persons or for any of the purposes described in Section 16.4.1 through
Section 16.4.3 above;

 

  (d)

demanded, allowed himself/herself to be promised or accepted any payments,
loans, gifts of money, valuables, goods, any financial or other advantage, or
“anything of value” (whether such value is assessable or not), directly or
indirectly, for

 

43



--------------------------------------------------------------------------------

  himself/herself or a third party in return for providing unfair favourable
treatment to potential or actual suppliers or customers and their
representatives;

 

  (e) made or caused to be made any false, inaccurate or incomplete entries in
the financial books of the Company and its Affiliates, or made or caused to be
made any false, inaccurate or incomplete financial records of the Company and
its Affiliates;

 

  (f) otherwise used funds of the Company for illegal purposes in connection
with the Company, which could expose the Company or its equity holders, or the
persons responsible for these entities, to the risk of a penalty or fine being
imposed, or which could lead to a responsibility of, or a Loss for, the Company
or its equity holders;

 

  (g) otherwise engaged in any action or omission in violation of PRC laws
prohibiting bribery or anti-competitive practices (including but not limited to
provisions in the PRC Criminal Law and the PRC Anti-Unfair Competition Law);

 

  (h) otherwise engaged in any action or omission in violation of any anti-money
laundering laws of the PRC or the USA; and/or

 

  (i) otherwise made or received any payments in violation of any Applicable
Laws.

 

  16.4.2 The Company has not received any notice from any third party or
government agency or entity regarding any actual, alleged or potential violation
of any law applicable to the Business.

 

17. AGREEMENTS

 

  17.1 Material contracts

Annex 17.1 to the Disclosure Letter sets forth a list of each of the following
contracts or arrangements to which the Company is a party or is otherwise bound
(each a “Material Contract” and collectively, the “Material Contracts”) and
that:

 

  17.1.1 evidences outstanding indebtedness or extension of credit except for
trade accounts payable in the ordinary course of business;

 

  17.1.2 evidences guarantee, indemnity or suretyship or any contract to secure
any obligation of any person by the Company;

 

  17.1.3 grants or evidences an Encumbrance on any material assets of the
Company;

 

  17.1.4 has been entered into with any governmental authority;

 

44



--------------------------------------------------------------------------------

  17.1.5 relates to the disposition or acquisition of material assets of the
Company (including by way of merger, consolidation or similar business
combination transaction, but excluding this Agreement and the transactions
contemplated hereby) or relates to a joint venture, partnership, strategic
alliance or similar agreement, that is material to the business of the Company
or which provides for the ownership of any equity interest in any person;

 

  17.1.6 relates to any customer, dealer, distributor, sales representative,
value added resellers, research and development agreements, volume purchase
agreement or other arrangement for the distribution or sale of the Company’s
products (other than individual purchase orders in the ordinary course of
business), including but not limited to the material contracts executed with top
five distributors/suppliers in terms of both sales revenue and sales volume;

 

  17.1.7 relates to indemnification or any guarantee by the Company to a third
party, other than any such Material Contract entered into in connection with the
sale or license of any products of the Company in the ordinary course of
business;

 

  17.1.8 contains any covenant (i) granting to any third party exclusive
distribution or supply rights or (ii) otherwise having an adverse effect on the
right of the Company to freely sell, distribute or manufacture any of its
products or services or to freely purchase or otherwise obtain any software,
components, parts or subassemblies;

 

  17.1.9 imposes any standstill, non-compete or similar obligations on the
Company, except in connection with the transaction contemplated under this
Agreement;

 

  17.1.10 provides for licenses of rights of any patents, trade or service
marks, trade dress or copyrights to or by the Company from or to any third
party, including any license by the Company to a third party to manufacture or
reproduce any product of the Company;

 

  17.1.11 provides for the purchase of raw materials, components, parts, or
vendor services, except for spot purchase orders in the ordinary course of
business;

 

  17.1.12 relates to any distributorship, agency or management agreement or
arrangement;

 

  17.1.13 is reasonably expected to involve consideration (to or from the
Company), or having a value, of more than RMB 100,000 over the remaining term of
such contract, other than purchase orders entered into by the Company in the
ordinary course of business;

 

  17.1.14

any transactions or arrangements with a competitor of the Company (whether as a
vendor, supplier, customer or otherwise) directly or

 

45



--------------------------------------------------------------------------------

  indirectly with the Company or directly or indirectly involving the current
shareholders, directors, officers or high level management staff of the Company
or its Affiliates or anyone else directly or indirectly affiliated with or
related to the Company; and

 

  17.1.15 any related party transactions or arrangements with the vendors,
suppliers and customers of the Company or directly with the Company involving
the current shareholders, directors, officers and the high level management
staff of the Company or its Affiliates or anyone else directly or indirectly
affiliated with or related to the Company.

 

  17.2 Enforceability; Validity

 

  17.2.1 No Material Contract is unlawful, invalid, non-binding or
unenforceable, against the Company or any other party which is a party to such
Material Contract.

 

  17.2.2 There are no grounds for termination, avoidance or repudiation of, any
Material Contract. No party with whom the Company has entered into any Material
Contract has given any notice of its intention to terminate, or has otherwise
tried to repudiate or disclaim, the agreement, arrangement or obligation under
such Material Contract.

 

  17.3 No Default

The Company is not in breach of any Material Contract, nor so far as the Sellers
are aware, has any event or condition occurred which could (with the giving of
notice or the passage of time or both) constitute a material breach of any
Material Contract by the Company. So far as the Sellers are aware, no other
party to a Material Contract is in default, breach or violation of any Material
Contract and, so far as the Sellers are aware, no event or condition has
occurred which could (with the giving of notice or the passage of time or both)
constitute a default, breach or violation of any Material Contract by such other
party.

 

  17.4 Effect of Agreement on Other Agreements

There is no agreement or arrangement between the Company and any other person
which shall or may be terminated as a result of this Agreement being entered
into (or the occurrence of the Closing) or which shall be affected by it or
which includes any provision with respect to a change in the control, management
or equity holders of the Company.

 

  17.5 Restrictive Agreements and Anti-competitive Behaviour

 

  17.5.1 The Company is not infringing and has not infringed any legislation
applicable in any jurisdiction relating to anti-competitive agreements or
practices or behaviour or any similar matter.

 

46



--------------------------------------------------------------------------------

  17.5.2 The Sellers are not, in relation to the Company or Business of the
Company, bound by or party to any order or decision made or undertakings
(binding or not) given to any court or tribunal of competent jurisdiction or any
similar authority in any jurisdiction, under or in any law, regulation or
administrative process relating to fair competition anti-trust, monopolies,
mergers or other similar matters.

 

  17.5.3 The Sellers have not, in relation to the Company or Business of the
Company, within the last two years been party to any merger or other similar
arrangement which was capable of review by any anti-trust or similar authorities
in any jurisdiction.

 

  17.6 Notice of Official Action

To the best knowledge of the Sellers, no process, notice or communication,
formal or informal, by or on behalf of any authority of any country having
jurisdiction in anti-trust matters, in relation to any aspect of the business of
the Company or the conduct of the Company or any agreement or arrangement to
which the Company is or was, or is alleged to be or have been, a party, has been
issued or is likely to be issued.

 

  17.7 No other Material Contracts

Other than the Material Contracts set forth in Annex 17.1 to the Disclosure
Letter, there are no other contracts or agreements that are material to the
business and operations of the Company.

 

18. NO MATERIAL ADVERSE EFFECT

The operations of the Company have been conducted only in the ordinary and usual
course of business consistent with past practice and there has not been any
change, or any development involving, and the Sellers have no actual knowledge
of any prospective change, that has resulted in, or is reasonably expected to
have, a Material Adverse Effect. The Sellers have no actual knowledge of any
circumstances that, prior to the Closing, have resulted, or would reasonably be
expected to result in, any change that has resulted in, or is reasonably
expected to have, a Material Adverse Effect.

 

19. TAX WARRANTIES

 

  19.1 Accounts

 

  19.1.1 The Company has no Liability in respect of Taxes (whether actual or
contingent) or any Liability for interest, penalties or charges imposed in
relation to any Taxes arising in any part of the world that is not adequately
disclosed or provided for in full in the Accounts.

 

  19.1.2 The amount of the provision for deferred Taxes contained in the
Accounts was, at the date the Accounts were prepared, adequate and fully in
accordance with PRC GAAP.

 

  19.2 Events since the Last Accounts Date

 

47



--------------------------------------------------------------------------------

Since the Last Accounts Date:

 

  19.2.1 the Company has not been involved in any transaction outside the
ordinary course of business which has given or may give rise to a Liability for
Taxes on the Company (or would have given or might give rise to such a Liability
but for the availability of any relief, allowance, deduction or credit);

 

  19.2.2 no disposal has taken place or other event occurred which will or may
have the effect of crystallising a Liability for Taxes which should have been
included in the provision for deferred Taxes contained in the Accounts if such a
disposal or other event had been planned or predicted at the date on which the
Accounts were drawn up; and

 

  19.2.3 no payment has been made by the Company which will not be deductible
for profits tax purposes either in computing the profits of the Company or in
computing the profits tax chargeable on the Company.

 

  19.3 Returns, Disputes, Records, Claims, Clearances

 

  19.3.1 The Company has within the time limits prescribed by the relevant Tax
Legislation duly paid all Tax (including provisional tax), made all returns,
given all notices, supplied all other information required to be supplied to the
relevant Tax Authority (including any governmental authority of a foreign
jurisdiction) and, so far as the Sellers are aware, all such information was and
remains complete and accurate in all respects and all such returns and notices
were and remain complete and accurate in all respects and were made on a proper
basis and the Company is not and has not in the last three years been the
subject of a Tax Authority investigation or a field audit or other dispute
regarding Tax or duty recoverable from the Company or regarding the availability
of any relief from Tax or duty to the Company.

 

  19.3.2 Neither the Company nor any director or officer of the Company (in his
capacity as such) has paid or become liable to pay, and, to the best of the
knowledge of the Sellers, there are no circumstances by reason of which it is or
they are likely to become liable to pay, any penalty, fine, surcharge or
interest whether charged by virtue of the provisions of the relevant Tax
Legislation or otherwise.

 

  19.3.3 All clearances obtained by the Company have been properly obtained and,
as far as the Sellers are aware, all information supplied to the appropriate Tax
Authority in connection with such clearances was complete and accurate in all
respects and any transaction for which such clearance was obtained has been
carried out only in accordance with the terms of the clearance given therefor
and the application on which the clearance was based and so as to satisfy any
conditions attached thereto.

 

48



--------------------------------------------------------------------------------

  19.3.4 All transactions effected by any equity holder of the Company in
respect of which any consent or clearance from the relevant Tax Authorities or
other governmental authority was required or sought have been fully disclosed to
the Buyers.

 

  19.3.5 There are no material arrangements, agreements or undertakings, between
the Company and any relevant Tax Authority regarding or affecting the Tax
treatment of the Company.

 

  19.3.6 All Tax benefits or incentives available to the Company, Tax losses
available for carry forward by the Company or any other special Tax treatment of
the Company have been fully disclosed to the Buyers. All such Tax benefits,
incentives or special Tax treatments are currently in effect and applicable to
the Company and the Sellers are not aware of any circumstances indicating that
any such Tax benefits, incentives or special Tax treatments will be, or is
likely to be, revoked, suspended or cancelled.

 

  19.4 Revenue Outgoings

All sums payable under any obligation incurred by the Company prior to Closing
and which will continue to bind the Company after Closing which have previously
been deductible for income tax purposes, either in computing the profits of the
Company as the case may be or in computing the income tax chargeable on the
Company, will continue to be so deductible, and such sums payable by the Company
shall include, without limitation, all remuneration and other sums (including
any payments made directly or indirectly in consideration or in consequence of,
or otherwise in connection with, the termination of the holding of any office or
employment) paid or payable and all benefits provided or agreed to be provided
to employees or officers of the Company and all interest, rent, royalties,
annuities and other annual payments paid or payable by the Company under any
loan agreement, lease, contract, covenant or other commitment or arrangement.

 

  19.5 Deductions or Withholdings

The Company has duly complied with all requirements to deduct or withhold
Taxation from any payments it has made and has accounted in full to the
appropriate Tax Authorities for all amounts so deducted or withheld.

 

  19.6 Assets

There is no Liability for Tax to the Company arising from value attributed under
the Accounts in respect of a disposal of assets by the Company.

 

  19.7 Capital Expenditure

All capital expenditure, other than expenditure on land and buildings which is
not capable of qualifying for industrial buildings allowances, incurred by the
Company or which may be incurred under any continuing obligation which has
previously qualified for depreciation allowances, will continue to qualify

 

49



--------------------------------------------------------------------------------

for depreciation allowances.

 

  19.8 Anti-Avoidance Provisions

The Company has neither been a party to nor otherwise involved in any
transaction, scheme or arrangement which reduces or would reduce the amount of
Tax payable by any person and which is artificial or fictitious or in respect of
which any disposition is not given effect to within the meaning of the
applicable Tax Legislation.

 

  19.9 Payments by the Sellers

The Sellers have paid all Taxation in relation to or in connection with the
Company for which it is liable to account to the Tax Authority on the due date
for payment thereof and is under no Liability to pay any penalty or interest in
connection therewith and without prejudice to the generality of the foregoing
the Company has made all deductions and withholdings in respect or on account of
Taxation which it is required or entitled by any relevant legislation to make
from any payments made by it in relation to or in connection with the Sellers.

 

20. TRANSACTIONS WITH DIRECTORS AND CONNECTED PERSONS

 

  There is not outstanding:

 

  (a) any loan made by the Company to, or debt owing to the Company by, any
Seller or any director or officer of the Company or any person affiliated or
connected with any of them;

 

  (b) any agreement or arrangement to which the Company is a party and in which
the Seller or any director or officer of the Company or any person affiliated or
connected with any of them is interested; and

 

  (c) any agreement or arrangement between the Company or any of its Affiliates
(including, but not limited to, any such agreement or arrangement under which
the Company is, or may in the future become, liable to pay any service,
management or similar charge or to make any payment of interest or in the nature
of interest).

 

50



--------------------------------------------------------------------------------

SCHEDULE 3

JV CONTRACT

 

51



--------------------------------------------------------------------------------

SCHEDULE 4

AOA

 

52



--------------------------------------------------------------------------------

SCHEDULE 5

LIST OF SPECIFIC PERMITS

 

53



--------------------------------------------------------------------------------

SCHEDULE 6

CAPITAL INCREASE AGREEMENT

 

54



--------------------------------------------------------------------------------

SCHEDULE 7

CONSENT LETTER

 

55



--------------------------------------------------------------------------------

SCHEDULE 8

OFFICIAL LETTER

 

56



--------------------------------------------------------------------------------

SCHEDULE 9

ANTITRUST CONFIRMATION FROM SELLERS

 

57



--------------------------------------------------------------------------------

SCHEDULE 10

WAIVER LETTER

 

58



--------------------------------------------------------------------------------

SCHEDULE 11

PRODUCTS FOR CHINA COMPULSORY CERTIFICATION CERTIFICATES

 

59